Exhibit 10.1

 

LOAN AND SECURITY AGREEMENT

 

THIS LOAN AND SECURITY AGREEMENT (this “Agreement”) dated as of the Effective
Date between SILICON VALLEY BANK, a California corporation (“Bank”), and
MINDSPEED TECHNOLOGIES, INC., a Delaware corporation (“Borrower”), provides the
terms on which Bank shall lend to Borrower and Borrower shall repay Bank.  The
parties agree as follows:

 

1                                         ACCOUNTING AND OTHER TERMS

 

Accounting terms not defined in this Agreement shall be construed following
GAAP.  Calculations and determinations must be made following GAAP.  Capitalized
terms shall have the meanings set forth in Section 13.  All other terms
contained in this Agreement, unless otherwise indicated, shall have the meaning
provided by the Code to the extent such terms are defined therein.

 

2                                         LOAN AND TERMS OF PAYMENT

 


2.1                               PROMISE TO PAY.  BORROWER HEREBY
UNCONDITIONALLY PROMISES TO PAY BANK THE OUTSTANDING PRINCIPAL AMOUNT OF ALL
CREDIT EXTENSIONS AND ACCRUED AND UNPAID INTEREST THEREON AS AND WHEN DUE IN
ACCORDANCE WITH THIS AGREEMENT.


 


2.1.1                     REVOLVING ADVANCES.


 

(A)                                  AVAILABILITY.  SUBJECT TO THE TERMS AND
CONDITIONS OF THIS AGREEMENT AND TO DEDUCTION OF RESERVES, BANK SHALL MAKE
ADVANCES NOT EXCEEDING THE AVAILABILITY AMOUNT.  AMOUNTS BORROWED HEREUNDER MAY
BE REPAID AND, PRIOR TO THE REVOLVING LINE MATURITY DATE, REBORROWED, SUBJECT TO
THE APPLICABLE TERMS AND CONDITIONS PRECEDENT HEREIN.

 

(B)                                 TERMINATION; REPAYMENT.  THE REVOLVING LINE
TERMINATES ON THE REVOLVING LINE MATURITY DATE, WHEN THE PRINCIPAL AMOUNT OF ALL
ADVANCES, THE UNPAID INTEREST THEREON, AND ALL OTHER OBLIGATIONS RELATING TO THE
REVOLVING LINE SHALL BE IMMEDIATELY DUE AND PAYABLE.

 


2.1.2                     LETTERS OF CREDIT SUBLIMIT.


 

(A)                                  SUBJECT TO THE OVERALL SUBLIMIT IN
SECTION 2.1.5 BELOW, AS PART OF THE REVOLVING LINE, BANK SHALL ISSUE OR HAVE
ISSUED LETTERS OF CREDIT FOR BORROWER’S ACCOUNT.  SUCH AGGREGATE AMOUNTS
UTILIZED HEREUNDER SHALL AT ALL TIMES REDUCE THE AMOUNT OTHERWISE AVAILABLE FOR
ADVANCES UNDER THE REVOLVING LINE. THE AGGREGATE AMOUNT AVAILABLE TO BE USED FOR
THE ISSUANCE OF LETTERS OF CREDIT IS SUBJECT TO THE OVERALL SUBLIMIT IN
SECTION 2.1.5 BELOW, AND IN ADDITION MAY NOT EXCEED THE AVAILABILITY AMOUNT. 
IF, ON THE REVOLVING LINE MATURITY DATE, THERE ARE ANY OUTSTANDING LETTERS OF
CREDIT, THEN ON SUCH DATE BORROWER SHALL PROVIDE TO BANK CASH COLLATERAL IN AN
AMOUNT EQUAL TO 105% OF THE FACE AMOUNT OF ALL SUCH LETTERS OF CREDIT PLUS ALL
INTEREST, FEES, AND COSTS DUE OR TO BECOME DUE IN CONNECTION THEREWITH (AS
ESTIMATED BY BANK IN ITS GOOD FAITH BUSINESS JUDGMENT), TO SECURE ALL OF THE
OBLIGATIONS RELATING TO SAID LETTERS OF CREDIT.  ALL LETTERS OF CREDIT SHALL BE
IN FORM AND SUBSTANCE ACCEPTABLE TO BANK IN ITS SOLE DISCRETION AND SHALL BE
SUBJECT TO THE TERMS AND CONDITIONS OF BANK’S STANDARD APPLICATION AND LETTER OF
CREDIT AGREEMENT (THE “LETTER OF CREDIT APPLICATION”).  BORROWER AGREES TO
EXECUTE ANY FURTHER DOCUMENTATION IN CONNECTION WITH THE LETTERS OF CREDIT AS
BANK MAY REASONABLY REQUEST.  BORROWER FURTHER AGREES TO BE BOUND BY THE
REGULATIONS AND INTERPRETATIONS OF THE ISSUER OF ANY LETTERS OF CREDIT
GUARANTIED BY BANK AND OPENED FOR BORROWER’S ACCOUNT OR BY BANK’S
INTERPRETATIONS OF ANY LETTER OF CREDIT ISSUED BY BANK FOR BORROWER’S ACCOUNT,
AND BORROWER UNDERSTANDS AND AGREES THAT BANK SHALL NOT BE LIABLE FOR ANY ERROR,
NEGLIGENCE, OR MISTAKE, WHETHER OF OMISSION OR COMMISSION, IN FOLLOWING
BORROWER’S INSTRUCTIONS OR THOSE CONTAINED IN THE LETTERS OF CREDIT OR ANY
MODIFICATIONS, AMENDMENTS, OR SUPPLEMENTS THERETO.

 

(B)                                 THE OBLIGATION OF BORROWER TO IMMEDIATELY
REIMBURSE BANK FOR DRAWINGS MADE UNDER LETTERS OF CREDIT SHALL BE ABSOLUTE,
UNCONDITIONAL, AND IRREVOCABLE, AND SHALL BE PERFORMED STRICTLY IN ACCORDANCE
WITH THE TERMS OF THIS AGREEMENT, SUCH LETTERS OF CREDIT, AND THE LETTER OF
CREDIT APPLICATION.

 

(C)                                  BORROWER MAY REQUEST THAT BANK ISSUE A
LETTER OF CREDIT PAYABLE IN A FOREIGN CURRENCY.  IF A DEMAND FOR PAYMENT IS MADE
UNDER ANY SUCH LETTER OF CREDIT, BANK SHALL TREAT SUCH DEMAND AS AN ADVANCE TO
BORROWER OF THE EQUIVALENT OF THE AMOUNT THEREOF (PLUS FEES AND CHARGES IN
CONNECTION THEREWITH SUCH AS WIRE, CABLE,

 

--------------------------------------------------------------------------------


 

SWIFT OR SIMILAR CHARGES) IN DOLLARS AT THE THEN-PREVAILING RATE OF EXCHANGE IN
SAN FRANCISCO, CALIFORNIA, FOR SALES OF THE FOREIGN CURRENCY FOR TRANSFER TO THE
COUNTRY ISSUING SUCH FOREIGN CURRENCY.

 

(D)                                 TO GUARD AGAINST FLUCTUATIONS IN CURRENCY
EXCHANGE RATES, UPON THE ISSUANCE OF ANY LETTER OF CREDIT PAYABLE IN A FOREIGN
CURRENCY, BANK SHALL CREATE A RESERVE (THE “LETTER OF CREDIT RESERVE”) UNDER THE
REVOLVING LINE IN AN AMOUNT EQUAL TO TEN PERCENT (10%) OF THE FACE AMOUNT OF
SUCH LETTER OF CREDIT.  THE AMOUNT OF THE LETTER OF CREDIT RESERVE MAY BE
ADJUSTED BY BANK FROM TIME TO TIME TO ACCOUNT FOR FLUCTUATIONS IN THE EXCHANGE
RATE.  THE AVAILABILITY OF FUNDS UNDER THE REVOLVING LINE SHALL BE REDUCED BY
THE AMOUNT OF SUCH LETTER OF CREDIT RESERVE FOR AS LONG AS SUCH LETTER OF CREDIT
REMAINS OUTSTANDING.

 


2.1.3                     FOREIGN EXCHANGE SUBLIMIT.  SUBJECT TO THE OVERALL
SUBLIMIT IN SECTION 2.1.5 BELOW, AS PART OF THE REVOLVING LINE, BORROWER MAY
ENTER INTO FOREIGN EXCHANGE CONTRACTS WITH BANK UNDER WHICH BORROWER COMMITS TO
PURCHASE FROM OR SELL TO BANK A SPECIFIC AMOUNT OF FOREIGN CURRENCY (EACH, A “FX
FORWARD CONTRACT”) ON A SPECIFIED DATE (THE “SETTLEMENT DATE”).  FX FORWARD
CONTRACTS SHALL HAVE A SETTLEMENT DATE OF AT LEAST ONE (1) FX BUSINESS DAY AFTER
THE CONTRACT DATE AND SHALL BE SUBJECT TO A RESERVE OF TEN PERCENT (10%) OF EACH
OUTSTANDING FX FORWARD CONTRACT (THE “FX RESERVE”).  THE AGGREGATE AMOUNT OF FX
FORWARD CONTRACTS AT ANY ONE TIME MAY NOT EXCEED TEN (10) TIMES THE AMOUNT OF
THE FX RESERVE.  THE AMOUNT OTHERWISE AVAILABLE FOR CREDIT EXTENSIONS UNDER THE
REVOLVING LINE SHALL BE REDUCED BY AN AMOUNT EQUAL TO TEN PERCENT (10%) OF EACH
OUTSTANDING FX FORWARD CONTRACT (THE “FX REDUCTION AMOUNT”).  UNLESS PAID ON THE
SETTLEMENT DATE, ANY AMOUNTS NEEDED TO FULLY REIMBURSE BANK WILL BE TREATED AS
ADVANCES UNDER THE REVOLVING LINE FROM AND AFTER THE SETTLEMENT DATE AND WILL
ACCRUE INTEREST AT THE INTEREST RATE APPLICABLE TO ADVANCES.


 


2.1.4                     CASH MANAGEMENT SERVICES SUBLIMIT.  SUBJECT TO THE
OVERALL SUBLIMIT IN SECTION 2.1.5 BELOW, BORROWER MAY USE UP TO $2,500,000 OF
THE REVOLVING LINE FOR BANK’S CASH MANAGEMENT SERVICES WHICH MAY INCLUDE
MERCHANT SERVICES, DIRECT DEPOSIT OF PAYROLL, BUSINESS CREDIT CARD, AND CHECK
CASHING SERVICES IDENTIFIED IN BANK’S VARIOUS CASH MANAGEMENT SERVICES
AGREEMENTS (COLLECTIVELY, THE “CASH MANAGEMENT SERVICES”).  ANY AMOUNTS BANK
PAYS ON BEHALF OF BORROWER FOR ANY CASH MANAGEMENT SERVICES AS A RESULT OF
BORROWER’S FAILURE TO PAY ITS OBLIGATIONS WITH RESPECT THERETO ON A TIMELY BASIS
(AS OPPOSED TO BORROWER’S MERE UTILIZATION OF THE CASH MANAGEMENT SERVICES
PRODUCTS) WILL BE TREATED AS ADVANCES UNDER THE REVOLVING LINE AND WILL ACCRUE
INTEREST AT THE INTEREST RATE APPLICABLE TO ADVANCES.


 


2.1.5                     OVERALL AGGREGATE SUBLIMIT.  IN NO EVENT SHALL THE
TOTAL AMOUNT OF (I) ALL OUTSTANDING LETTERS OF CREDIT (INCLUDING DRAWN BUT
UNREIMBURSED LETTERS OF CREDIT AND ANY LETTER OF CREDIT RESERVE), PLUS (II) THE
FX RESERVE, PLUS (III) THE AMOUNT OF THE REVOLVING LINE UTILIZED FOR CASH
MANAGEMENT SERVICES, AT ANY TIME EXCEED $2,500,000 IN THE AGGREGATE (THE
“OVERALL SUBLIMIT”).


 


2.2                               OVERADVANCES.  IF, AT ANY TIME, THE SUM OF
(A) THE OUTSTANDING PRINCIPAL AMOUNT OF ANY ADVANCES (INCLUDING ANY AMOUNTS USED
FOR CASH MANAGEMENT SERVICES), PLUS (B) THE FACE AMOUNT OF ANY OUTSTANDING
LETTERS OF CREDIT (INCLUDING DRAWN BUT UNREIMBURSED LETTERS OF CREDIT AND ANY
LETTER OF CREDIT RESERVE), PLUS (C) THE FX REDUCTION AMOUNT (SUCH SUM BEING AN
“OVERADVANCE”) EXCEEDS THE LESSER OF EITHER THE REVOLVING LINE OR THE BORROWING
BASE, BORROWER SHALL IMMEDIATELY PAY TO BANK IN CASH SUCH OVERADVANCE.  WITHOUT
LIMITING BORROWER’S OBLIGATION TO REPAY BANK ANY AMOUNT OF THE OVERADVANCE,
BORROWER AGREES TO PAY BANK INTEREST ON THE OUTSTANDING AMOUNT OF ANY
OVERADVANCE, ON DEMAND, AT THE DEFAULT RATE.


 


2.3                               PAYMENT OF INTEREST ON THE CREDIT EXTENSIONS.


 

(A)                                  INTEREST RATE; ADVANCES.  SUBJECT TO
SECTION 2.3(B), THE PRINCIPAL AMOUNT OUTSTANDING UNDER THE REVOLVING LINE SHALL
ACCRUE INTEREST AT A PER ANNUM RATE BASED ON BORROWER’S QUICK RATIO (AS DEFINED
BELOW), AS FOLLOWS:

 

Quick Ratio as of the end of a quarter

 

Interest Rate

Greater than 1.00 to 1.00

 

Prime Rate plus 0.25%

Less than 1.00 to 1.00 but equal to or greater than 0.85 to 1.00

 

Prime Rate plus 0.75%

Less than 0.85 to 1.00

 

Prime Rate plus 1.25%

 

2

--------------------------------------------------------------------------------


 

THE INITIAL INTEREST RATE IN EFFECT ON THE DATE HEREOF SHALL BE A RATE EQUAL TO
THE PRIME RATE PLUS 0.25%. INTEREST SHALL BE PAYABLE MONTHLY.  CHANGES IN THE
INTEREST RATE BASED ON BORROWER’S QUICK RATIO AS PROVIDED ABOVE SHALL GO INTO
EFFECT AS OF THE FIRST DAY OF THE MONTH FOLLOWING THE MONTH IN WHICH BORROWER’S
QUARTERLY FINANCIAL STATEMENTS ARE RECEIVED, REVIEWED AND APPROVED BY BANK.  IF,
BASED ON THE QUICK RATIO AS SHOWN IN BORROWER’S FINANCIAL STATEMENTS THERE IS TO
BE AN INCREASE OR DECREASE IN THE INTEREST RATE, THE INTEREST RATE INCREASE OR
DECREASE SHALL BE PUT INTO EFFECT BY BANK AS OF THE FIRST DAY OF THE MONTH
FOLLOWING THE DATE ON WHICH THE QUARTERLY FINANCIAL STATEMENTS ARE DUE, EVEN IF
THE DELIVERY OF THE FINANCIAL STATEMENTS IS DELAYED.  AS USED ABOVE, “QUICK
RATIO” SHALL MEAN THE RATIO OF (A) THE SUM OF BORROWER’S CONSOLIDATED
UNRESTRICTED CASH AND UNRESTRICTED CASH EQUIVALENTS PLUS BORROWER’S ACCOUNTS TO
(B) THE SUM OF BORROWER’S CURRENT LIABILITIES DETERMINED IN ACCORDANCE WITH
GAAP.

 

(B)                                 DEFAULT RATE.  IMMEDIATELY UPON THE
OCCURRENCE AND DURING THE CONTINUANCE OF AN EVENT OF DEFAULT, OBLIGATIONS SHALL
BEAR INTEREST AT A RATE PER ANNUM WHICH IS FIVE PERCENTAGE POINTS ABOVE THE RATE
THAT IS OTHERWISE APPLICABLE THERETO (THE “DEFAULT RATE”).  PAYMENT OR
ACCEPTANCE OF THE INCREASED INTEREST RATE PROVIDED IN THIS SECTION 2.3(B) IS NOT
A PERMITTED ALTERNATIVE TO TIMELY PAYMENT AND SHALL NOT CONSTITUTE A WAIVER OF
ANY EVENT OF DEFAULT OR OTHERWISE PREJUDICE OR LIMIT ANY RIGHTS OR REMEDIES OF
BANK.

 

(C)                                  ADJUSTMENT TO INTEREST RATE.  CHANGES TO
THE INTEREST RATE OF ANY CREDIT EXTENSION BASED ON CHANGES TO THE PRIME RATE
SHALL BE EFFECTIVE ON THE EFFECTIVE DATE OF ANY CHANGE TO THE PRIME RATE AND TO
THE EXTENT OF ANY SUCH CHANGE.

 

(D)                                 360-DAY YEAR.  INTEREST SHALL BE COMPUTED ON
THE BASIS OF A 360-DAY YEAR FOR THE ACTUAL NUMBER OF DAYS ELAPSED.

 

(E)                                  DEBIT OF ACCOUNTS.  BANK SHALL DEBIT ANY OF
BORROWER’S DEPOSIT ACCOUNTS, INCLUDING THE DESIGNATED DEPOSIT ACCOUNT, FOR
PRINCIPAL AND INTEREST PAYMENTS OR ANY OTHER AMOUNTS BORROWER OWES BANK WHEN
DUE.  THESE DEBITS SHALL NOT CONSTITUTE A SET-OFF.

 

(F)                                    PAYMENT; INTEREST COMPUTATION; FLOAT
CHARGE.  INTEREST IS PAYABLE MONTHLY ON THE LAST CALENDAR DAY OF EACH MONTH.  IN
COMPUTING INTEREST ON THE OBLIGATIONS, ALL PAYMENTS RECEIVED AFTER 12:00 P.M.
PACIFIC TIME ON ANY DAY SHALL BE DEEMED RECEIVED ON THE NEXT BUSINESS DAY.  IN
ADDITION, IF ANY PRINCIPAL OR INTEREST WITH RESPECT TO ANY CREDIT EXTENSION IS
OUTSTANDING, AND BORROWER HAS NOT MET THE NET CASH TEST ON THE LAST DAY OF THE
IMMEDIATELY PRECEDING FISCAL QUARTER, THEN BANK SHALL BE ENTITLED TO CHARGE
BORROWER A “FLOAT” CHARGE IN AN AMOUNT EQUAL TO TWO BUSINESS DAYS INTEREST, AT
THE INTEREST RATE APPLICABLE TO THE ADVANCES, ON ALL PAYMENTS RECEIVED BY BANK.
THE FLOAT CHARGE FOR EACH MONTH SHALL BE PAYABLE ON THE LAST DAY OF THE MONTH. 
BANK SHALL NOT, HOWEVER, BE REQUIRED TO CREDIT BORROWER’S ACCOUNT FOR THE AMOUNT
OF ANY ITEM OF PAYMENT WHICH IS UNSATISFACTORY TO BANK IN ITS GOOD FAITH
BUSINESS JUDGMENT, AND BANK MAY CHARGE BORROWER’S DESIGNATED DEPOSIT ACCOUNT FOR
THE AMOUNT OF ANY ITEM OF PAYMENT WHICH IS RETURNED TO BANK UNPAID.

 


2.4                               FEES.  BORROWER SHALL PAY TO BANK:


 

(A)                                  COMMITMENT FEE.  A FULLY EARNED,
NON-REFUNDABLE COMMITMENT FEE OF $56,250 PER YEAR FOR THE THREE-YEAR TERM OF
THIS AGREEMENT, PAYABLE IN THREE ANNUAL INSTALLMENTS OF $56,250 EACH, COMMENCING
ON THE EFFECTIVE DATE AND CONTINUING ON EACH ANNIVERSARY OF THE EFFECTIVE DATE,
OR ON ANY EARLIER TERMINATION OF THIS AGREEMENT; AND

 

(B)                                 LETTER OF CREDIT FEE.  BANK’S CUSTOMARY FEES
AND EXPENSES FOR THE ISSUANCE OR RENEWAL OF LETTERS OF CREDIT, INCLUDING,
WITHOUT LIMITATION, A LETTER OF CREDIT FEE OF TWO PERCENT (2.00%) PER ANNUM OF
THE FACE AMOUNT OF EACH LETTER OF CREDIT ISSUED, UPON THE ISSUANCE, EACH
ANNIVERSARY OF THE ISSUANCE, AND THE RENEWAL OF SUCH LETTER OF CREDIT BY BANK;
AND

 

(C)                                  TERMINATION FEE.  SUBJECT TO THE TERMS OF
SECTION 4.1, A TERMINATION FEE AS DESCRIBED IN SECTION 12.1; AND

 

(D)                                 UNUSED REVOLVING LINE FACILITY FEE.  A FEE
(THE “UNUSED REVOLVING LINE FACILITY FEE”), PAYABLE MONTHLY, IN ARREARS, IN AN
AMOUNT EQUAL TO 0.375% PER ANNUM OF THE AVERAGE UNUSED PORTION OF THE REVOLVING
LINE, AS DETERMINED BY BANK, SUBJECT TO CONFIRMATION BY BORROWER (ALTHOUGH SUCH
CONFIRMATION IS NOT A CONDITION PRECEDENT TO THE OBLIGATION TO THE PAYMENT OF
ANY SUCH FEE).  THE UNUSED PORTION OF THE REVOLVING LINE, FOR THE PURPOSES OF
THIS CALCULATION, SHALL INCLUDE AMOUNTS RESERVED UNDER THE CASH MANAGEMENT
SERVICES SUBLIMIT FOR PRODUCTS PROVIDED AND UNDER THE FOREIGN EXCHANGE SUBLIMIT
FOR FX FORWARD CONTRACTS.  BORROWER SHALL NOT BE

 

3

--------------------------------------------------------------------------------


 

ENTITLED TO ANY CREDIT, REBATE OR REPAYMENT OF ANY UNUSED REVOLVING LINE
FACILITY FEE PREVIOUSLY EARNED BY BANK PURSUANT TO THIS SECTION NOTWITHSTANDING
ANY TERMINATION OF THE AGREEMENT, OR SUSPENSION OR TERMINATION OF BANK’S
OBLIGATION TO MAKE LOANS AND ADVANCES HEREUNDER; AND

 

(e)                                  Collateral Monitoring Fee.  A monthly
collateral monitoring fee of $2,500, payable in arrears on the last day of each
month (prorated for any partial month at the beginning and upon termination of
this Agreement), provided that for any month in which there were no Advances
outstanding at any times, the monthly collateral monitoring fee shall be $500;
and

 

(F)                                    BANK EXPENSES.  ALL BANK EXPENSES
(INCLUDING REASONABLE ATTORNEYS’ FEES AND EXPENSES, PLUS EXPENSES, FOR
DOCUMENTATION AND NEGOTIATION OF THIS AGREEMENT) INCURRED THROUGH AND AFTER THE
EFFECTIVE DATE, WHEN DUE.

 

3                                         CONDITIONS OF LOANS

 


3.1                               CONDITIONS PRECEDENT TO INITIAL CREDIT
EXTENSION.  BANK’S OBLIGATION TO MAKE THE INITIAL CREDIT EXTENSION IS SUBJECT TO
THE CONDITION PRECEDENT THAT BORROWER SHALL CONSENT TO OR HAVE DELIVERED, IN
FORM AND SUBSTANCE SATISFACTORY TO BANK, SUCH DOCUMENTS, AND COMPLETION OF SUCH
OTHER MATTERS, AS BANK MAY REASONABLY DEEM NECESSARY OR APPROPRIATE, INCLUDING,
WITHOUT LIMITATION:


 

(A)                                  DULY EXECUTED ORIGINAL SIGNATURES TO THE
LOAN DOCUMENTS TO WHICH IT IS A PARTY;

 

(B)                                 ITS OPERATING DOCUMENTS AND A GOOD STANDING
CERTIFICATE OF BORROWER CERTIFIED BY THE SECRETARY OF STATE OF THE STATE OF
DELAWARE AND THE SECRETARY OF STATE OF THE STATE OF CALIFORNIA AS OF A DATE NO
EARLIER THAN THIRTY (30) DAYS PRIOR TO THE EFFECTIVE DATE;

 

(C)                                  DULY EXECUTED ORIGINAL SIGNATURE OF THE
SECRETARY OR ASSISTANT SECRETARY OF BORROWER WITH RESPECT TO A GENERAL
CERTIFICATE OF BORROWER AS TO, AMONG OTHER THINGS, THE RESOLUTIONS FOR BORROWER;

 

(D)                                 DULY EXECUTED GUARANTY AGREEMENT AND
SECURITY AGREEMENT BY EACH ENTITY IDENTIFIED ON EXHIBIT D;

 

(E)                                  DULY EXECUTED ORIGINAL SIGNATURE OF THE
SECRETARY OR ASSISTANT SECRETARY OF EACH GUARANTOR WITH RESPECT TO A GENERAL
CERTIFICATE OF SUCH GUARANTOR AS TO, AMONG OTHER THINGS, THE RESOLUTIONS FOR
SUCH GUARANTOR;

 

(F)                                    CERTIFIED COPIES, DATED AS OF A RECENT
DATE, OF FINANCING STATEMENT SEARCHES, AS BANK SHALL REQUEST, ACCOMPANIED BY
WRITTEN EVIDENCE (INCLUDING ANY UCC TERMINATION STATEMENTS) THAT THE LIENS
INDICATED IN ANY SUCH FINANCING STATEMENTS EITHER CONSTITUTE PERMITTED LIENS OR
HAVE BEEN OR, IN CONNECTION WITH THE INITIAL CREDIT EXTENSION, WILL BE
TERMINATED OR RELEASED;

 

(G)                                 THE PERFECTION CERTIFICATE EXECUTED BY
BORROWER;

 

(H)                                 A DULY EXECUTED LEGAL OPINION OF BORROWER’S
COUNSEL DATED AS OF THE EFFECTIVE DATE;

 

(I)                                     EVIDENCE SATISFACTORY TO BANK THAT THE
INSURANCE POLICIES REQUIRED BY THIS AGREEMENT ARE IN FULL FORCE AND EFFECT,
TOGETHER WITH APPROPRIATE EVIDENCE SHOWING LENDER LOSS PAYABLE AND/OR ADDITIONAL
INSURED CLAUSES OR ENDORSEMENTS IN FAVOR OF BANK; AND

 

(J)                                     PAYMENT OF THE FEES AND BANK EXPENSES
THEN DUE AS SPECIFIED IN SECTION 2.4 HEREOF.

 


3.2                               CONDITIONS PRECEDENT TO ALL CREDIT
EXTENSIONS.  BANK’S OBLIGATIONS TO MAKE EACH CREDIT EXTENSION, INCLUDING THE
INITIAL CREDIT EXTENSION, IS SUBJECT TO THE FOLLOWING:


 

(A)                                  EXCEPT AS OTHERWISE PROVIDED IN
SECTION 3.4, TIMELY RECEIPT OF AN EXECUTED TRANSACTION REPORT;

 

(B)                                 THE REPRESENTATIONS AND WARRANTIES IN
SECTION 5 SHALL BE TRUE IN ALL MATERIAL RESPECTS ON THE DATE OF THE TRANSACTION
REPORT AND ON THE FUNDING DATE OF EACH CREDIT EXTENSION; PROVIDED, HOWEVER, THAT
SUCH MATERIALITY QUALIFIER SHALL NOT BE APPLICABLE TO ANY REPRESENTATIONS AND
WARRANTIES THAT ALREADY ARE QUALIFIED OR

 

4

--------------------------------------------------------------------------------


 

MODIFIED BY MATERIALITY IN THE TEXT THEREOF; AND PROVIDED, FURTHER THAT THOSE
REPRESENTATIONS AND WARRANTIES EXPRESSLY REFERRING TO A SPECIFIC DATE SHALL BE
TRUE, ACCURATE AND COMPLETE IN ALL MATERIAL RESPECTS AS OF SUCH DATE, AND NO
EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING OR RESULT FROM THE CREDIT
EXTENSION.  EACH CREDIT EXTENSION IS BORROWER’S REPRESENTATION AND WARRANTY ON
THAT DATE THAT THE REPRESENTATIONS AND WARRANTIES IN SECTION 5 REMAIN TRUE IN
ALL MATERIAL RESPECTS; PROVIDED, HOWEVER, THAT SUCH MATERIALITY QUALIFIER SHALL
NOT BE APPLICABLE TO ANY REPRESENTATIONS AND WARRANTIES THAT ALREADY ARE
QUALIFIED OR MODIFIED BY MATERIALITY IN THE TEXT THEREOF; AND PROVIDED, FURTHER
THAT THOSE REPRESENTATIONS AND WARRANTIES EXPRESSLY REFERRING TO A SPECIFIC DATE
SHALL BE TRUE, ACCURATE AND COMPLETE IN ALL MATERIAL RESPECTS AS OF SUCH DATE;
AND

 

(C)                                  IN BANK’S SOLE DISCRETION, THERE HAS NOT
BEEN A MATERIAL ADVERSE CHANGE.

 


3.3                               COVENANT TO DELIVER.


 

Borrower agrees to deliver to Bank each item required to be delivered to Bank
under this Agreement as a condition to any Credit Extension.  Borrower expressly
agrees that a Credit Extension made prior to the receipt by Bank of any such
item shall not constitute a waiver by Bank of Borrower’s obligation to deliver
such item, and any such Credit Extension in the absence of a required item shall
be made in Bank’s sole discretion.

 


3.4                               PROCEDURES FOR BORROWING.  SUBJECT TO THE
PRIOR SATISFACTION OF ALL OTHER APPLICABLE CONDITIONS TO THE MAKING OF AN
ADVANCE SET FORTH IN THIS AGREEMENT, TO OBTAIN AN ADVANCE (OTHER THAN ADVANCES
UNDER SECTIONS 2.1.2, 2.1.3 OR 2.1.4), BORROWER SHALL NOTIFY BANK (WHICH NOTICE
SHALL BE IRREVOCABLE) BY ELECTRONIC MAIL, FACSIMILE, OR TELEPHONE BY 12:00 P.M.
PACIFIC TIME ON THE FUNDING DATE OF THE ADVANCE.  TOGETHER WITH SUCH
NOTIFICATION, BORROWER MUST PROMPTLY DELIVER TO BANK BY ELECTRONIC MAIL OR
FACSIMILE A COMPLETED TRANSACTION REPORT EXECUTED BY A RESPONSIBLE OFFICER OR
HIS OR HER DESIGNEE.  BANK SHALL CREDIT ADVANCES TO THE DESIGNATED DEPOSIT
ACCOUNT.  BANK MAY MAKE ADVANCES UNDER THIS AGREEMENT BASED ON INSTRUCTIONS FROM
A RESPONSIBLE OFFICER OR HIS OR HER DESIGNEE OR WITHOUT INSTRUCTIONS IF THE
ADVANCES ARE NECESSARY TO REPAY OBLIGATIONS THAT WERE NOT PAID WHEN DUE.  BANK
MAY RELY ON ANY TELEPHONE NOTICE GIVEN BY A PERSON WHOM BANK BELIEVES IS A
RESPONSIBLE OFFICER OR DESIGNEE.


 

4                                         CREATION OF SECURITY INTEREST

 


4.1                               GRANT OF SECURITY INTEREST.  BORROWER HEREBY
GRANTS BANK, TO SECURE THE PAYMENT AND PERFORMANCE IN FULL OF ALL OF THE
OBLIGATIONS, A CONTINUING SECURITY INTEREST IN, AND PLEDGES TO BANK, THE
COLLATERAL, WHEREVER LOCATED, WHETHER NOW OWNED OR HEREAFTER ACQUIRED OR
ARISING, AND ALL PROCEEDS AND PRODUCTS THEREOF.  BORROWER REPRESENTS, WARRANTS,
AND COVENANTS THAT THE SECURITY INTEREST GRANTED HEREIN IS AND SHALL AT ALL
TIMES CONTINUE TO BE A FIRST PRIORITY PERFECTED SECURITY INTEREST IN THE
COLLATERAL (SUBJECT ONLY TO PERMITTED LIENS THAT MAY HAVE SUPERIOR PRIORITY TO
BANK’S LIEN UNDER THIS AGREEMENT).  IF BORROWER SHALL ACQUIRE A COMMERCIAL TORT
CLAIM, BORROWER SHALL PROMPTLY NOTIFY BANK IN A WRITING SIGNED BY BORROWER OF
THE GENERAL DETAILS THEREOF AND GRANT TO BANK IN SUCH WRITING A SECURITY
INTEREST THEREIN AND IN THE PROCEEDS THEREOF, ALL UPON THE TERMS OF THIS
AGREEMENT, WITH SUCH WRITING TO BE IN FORM AND SUBSTANCE REASONABLY SATISFACTORY
TO BANK.


 

If this Agreement is terminated, Bank’s Lien in the Collateral shall continue
until the Obligations (other than inchoate indemnity obligations and obligations
for which cash collateral has been provided in a manner and in an amount deemed
acceptable to Bank) are repaid in full in cash.  Upon payment in full in cash of
the Obligations and at such time as Bank’s obligation to make Credit Extensions
has terminated, Bank shall, at Borrower’s sole cost and expense, release its
Liens in the Collateral and all rights therein shall revert to Borrower.

 


4.2                               AUTHORIZATION TO FILE FINANCING STATEMENTS. 
BORROWER HEREBY AUTHORIZES BANK TO FILE FINANCING STATEMENTS WITH ALL
APPROPRIATE JURISDICTIONS TO PERFECT OR PROTECT BANK’S INTEREST OR RIGHTS
HEREUNDER, INCLUDING A NOTICE THAT CERTAIN DISPOSITIONS OF THE COLLATERAL, BY
EITHER BORROWER OR ANY OTHER PERSON, WOULD BE DEEMED TO VIOLATE THE RIGHTS OF
BANK UNDER THE CODE.  PROMPTLY AFTER THE FILING THEREOF, BANK SHALL PROVIDE
BORROWER WITH A COPY OF ANY FINANCING STATEMENT FILED TO PROTECT BANK’S INTEREST
OR RIGHTS HEREUNDER.


 

5                                         REPRESENTATIONS AND WARRANTIES

 

Borrower represents and warrants as follows:

 


5.1                               DUE ORGANIZATION, AUTHORIZATION; POWER AND
AUTHORITY.  BORROWER IS DULY EXISTING AND IN GOOD STANDING AS A REGISTERED
ORGANIZATION IN ITS JURISDICTION OF FORMATION AND IS QUALIFIED AND LICENSED TO
DO BUSINESS AND IS IN GOOD STANDING IN ANY JURISDICTION IN WHICH THE CONDUCT OF
ITS BUSINESS OR ITS OWNERSHIP OF PROPERTY

 

5

--------------------------------------------------------------------------------


 


REQUIRES THAT IT BE QUALIFIED EXCEPT WHERE THE FAILURE TO DO SO COULD NOT
REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT ON BORROWER’S
BUSINESS.  IN CONNECTION WITH THIS AGREEMENT, BORROWER HAS DELIVERED TO BANK A
COMPLETED CERTIFICATE SIGNED BY BORROWER, ENTITLED “PERFECTION CERTIFICATE”. 
BORROWER REPRESENTS AND WARRANTS TO BANK THAT (A) BORROWER’S EXACT LEGAL NAME IS
THAT INDICATED ON THE PERFECTION CERTIFICATE AND ON THE SIGNATURE PAGE HEREOF;
(B) BORROWER IS AN ORGANIZATION OF THE TYPE AND IS ORGANIZED IN THE JURISDICTION
SET FORTH IN THE PERFECTION CERTIFICATE; (C) THE PERFECTION CERTIFICATE
ACCURATELY SETS FORTH BORROWER’S ORGANIZATIONAL IDENTIFICATION NUMBER OR
ACCURATELY STATES THAT BORROWER HAS NONE; (D) THE PERFECTION CERTIFICATE
ACCURATELY SETS FORTH BORROWER’S PLACE OF BUSINESS, OR, IF MORE THAN ONE, ITS
CHIEF EXECUTIVE OFFICE AS WELL AS BORROWER’S MAILING ADDRESS (IF DIFFERENT THAN
ITS CHIEF EXECUTIVE OFFICE); (E) BORROWER (AND EACH OF ITS PREDECESSORS) HAS
NOT, IN THE PAST FIVE (5) YEARS, CHANGED ITS JURISDICTION OF FORMATION,
ORGANIZATIONAL STRUCTURE OR TYPE, OR ANY ORGANIZATIONAL NUMBER ASSIGNED BY ITS
JURISDICTION; AND (F) AS OF THE CLOSING DATE, ALL OTHER INFORMATION SET FORTH ON
THE PERFECTION CERTIFICATE PERTAINING TO BORROWER AND EACH OF BORROWER’S
SUBSIDIARIES IS ACCURATE AND COMPLETE IN ALL MATERIAL RESPECTS; PROVIDED,
HOWEVER, IT IS UNDERSTOOD AND AGREED THAT BORROWER MAY FROM TIME TO TIME UPDATE
THE INFORMATION DESCRIBED IN CLAUSES (A) THROUGH (E) ABOVE AFTER THE EFFECTIVE
DATE TO THE EXTENT OTHERWISE PERMITTED BY THIS AGREEMENT, AND, AS A RESULT, THE
INFORMATION IN THE PERFECTION CERTIFICATE SHALL BE DEEMED MODIFIED BY ANY SUCH
UPDATES.  FURTHER, BORROWER HEREBY AGREES TO UPDATE THE INFORMATION SET FORTH IN
THE PERFECTION CERTIFICATE ON AN ANNUAL BASIS, IF THE BANK SO REQUESTS, PROVIDED
THAT BORROWER SHALL NOT BE REQUIRED TO PROVIDE A LEVEL OF DETAIL IN CONNECTION
THEREWITH GREATER THAN THAT PROVIDED BY BORROWER IN CONNECTION WITH THE DELIVERY
OF THE ORIGINAL PERFECTION CERTIFICATE, UNLESS BANK, IN ITS REASONABLE, GOOD
FAITH BUSINESS JUDGMENT, DETERMINES THAT CERTAIN SPECIFIC INFORMATION IS
NECESSARY IN ORDER TO FURTHER EFFECTUATE THE PURPOSES OF THIS AGREEMENT.


 

The execution, delivery and performance by Borrower of the Loan Documents to
which it is a party have been duly authorized, and do not (i) conflict with any
of Borrower’s organizational documents, (ii) contravene, conflict with,
constitute a default under or violate any material Requirement of Law,
(iii) contravene, conflict or violate any applicable order, writ, judgment,
injunction, decree, determination or award of any Governmental Authority by
which (A) Borrower or any Guarantor or any of their material property or
material assets may be bound or affected, or (B) Subsidiaries of Borrower other
than any Guarantor, or any of their property or assets may be bound or affected
in a manner that would reasonably be expected to result in a material adverse
effect on Borrower’s business, (iv) require any action by, filing, registration,
or qualification with, or Governmental Approval from, any Governmental Authority
(except such Governmental Approvals which have already been obtained and are in
full force and effect) or (v) constitute an event of default under any material
agreement by which Borrower is bound.  Borrower is not in default under any
agreement to which it is a party or by which it is bound in which the default
could reasonably be expected to have a material adverse effect on Borrower’s
business.

 


5.2                               COLLATERAL. BORROWER HAS GOOD TITLE TO, HAS
RIGHTS IN, AND THE POWER TO TRANSFER EACH ITEM OF THE COLLATERAL UPON WHICH IT
PURPORTS TO GRANT A LIEN HEREUNDER, FREE AND CLEAR OF ANY AND ALL LIENS EXCEPT
PERMITTED LIENS.  BORROWER HAS NO DEPOSIT ACCOUNTS OTHER THAN THE DEPOSIT
ACCOUNTS WITH BANK, THE DEPOSIT ACCOUNTS, IF ANY, DESCRIBED IN THE PERFECTION
CERTIFICATE DELIVERED TO BANK IN CONNECTION HEREWITH, OR OF WHICH BORROWER HAS
GIVEN BANK NOTICE AND BEGINNING NOT LATER THAN THE 91ST DAY AFTER THE EFFECTIVE
DATE (IN ACCORDANCE WITH THE PROVISIONS SET FORTH IN SECTION 6.8(A) HEREOF),
BORROWER HAS TAKEN SUCH ACTIONS AS ARE NECESSARY TO GIVE BANK A PERFECTED
SECURITY INTEREST THEREIN.  THE ACCOUNTS ARE BONA FIDE, EXISTING OBLIGATIONS OF
THE ACCOUNT DEBTORS.


 


AS OF THE CLOSING DATE, THE COLLATERAL IS NOT IN THE POSSESSION OF ANY THIRD
PARTY BAILEE (SUCH AS A WAREHOUSE) EXCEPT AS OTHERWISE PROVIDED IN THE
PERFECTION CERTIFICATE AND AS SET FORTH IN THE FOLLOWING SENTENCE, PROVIDED THAT
IN CONNECTION WITH ANY SUCH THIRD PARTY BAILEE LOCATIONS BORROWER SHALL, WITHIN
90 DAYS OF THE DATE HEREOF, USE ALL COMMERCIALLY REASONABLE EFFORTS TO OBTAIN
THIRD PARTY BAILEE LETTER AGREEMENTS FROM THE OWNERS/OPERATORS OF SUCH
LOCATIONS, WHICH SHALL BE IN FORM AND SUBSTANCE ACCEPTABLE TO BANK.  OTHER THAN
INVENTORY LOCATED, IN THE ORDINARY COURSE OF BUSINESS, AT LOCATIONS FOR THE
PURPOSE OF TESTING THEREOF, NONE OF THE COLLATERAL SHALL BE MAINTAINED AT
LOCATIONS OTHER THAN AS PROVIDED IN THE PERFECTION CERTIFICATE AND AS OTHERWISE
PERMITTED PURSUANT TO THIS AGREEMENT, INCLUDING, WITHOUT LIMITATION,
SECTION 7.2.  THE PROVISIONS OF THIS PARAGRAPH SHALL NOT APPLY TO INVENTORY THAT
HAS BEEN SHIPPED, BUT AS TO WHICH TITLE HAS NOT YET PASSED TO THE BUYER THEREOF,
BUT WHICH IS INTENDED, IN THE ORDINARY COURSE OF BUSINESS, TO RESULT IN HAVING
TITLE TO SUCH INVENTORY PASS TO SUCH BUYER.


 


ALL INVENTORY IS IN ALL MATERIAL RESPECTS OF GOOD AND MARKETABLE QUALITY, FREE
FROM MATERIAL DEFECTS, TAKING INTO ACCOUNT ALL INVENTORY WRITE-DOWNS AND
RESERVES.


 


BORROWER IS THE SOLE OWNER OF ITS INTELLECTUAL PROPERTY, EXCEPT FOR LICENSES
GRANTED TO ITS CUSTOMERS IN THE ORDINARY COURSE OF BUSINESS CONSISTENT WITH THE
PAST BUSINESS PRACTICES OF BORROWER.  NO PART OF THE INTELLECTUAL PROPERTY HAS
BEEN JUDGED INVALID OR UNENFORCEABLE, IN WHOLE OR IN PART, AND, TO BORROWER’S
KNOWLEDGE, NO CLAIM HAS

 

6

--------------------------------------------------------------------------------



 


BEEN MADE THAT ANY PART OF THE INTELLECTUAL PROPERTY VIOLATES THE RIGHTS OF ANY
THIRD PARTY, EXCEPT TO THE EXTENT SUCH CLAIM WOULD NOT REASONABLY BE EXPECTED TO
HAVE A MATERIAL ADVERSE EFFECT ON BORROWER’S BUSINESS.


 


5.3                               ACCOUNTS RECEIVABLE; INVENTORY.


 

(a)                                  For each Account with respect to which
Advances are requested, on the date each Advance is requested and made, such
Account shall be an Eligible Account.

 

(b)                                 All statements made and all unpaid balances
appearing in all invoices, instruments and other documents evidencing the
Eligible Accounts are and shall be true and correct and all such invoices,
instruments and other documents, and all of Borrower’s Books are genuine and in
all respects what they purport to be.  Whether or not an Event of Default has
occurred and is continuing, Bank may verify the amount of any Account.  All
sales and other transactions underlying or giving rise to each Eligible Account
shall comply in all material respects with all applicable laws and governmental
rules and regulations.  Borrower has no knowledge of any actual or imminent
Insolvency Proceeding of any Account Debtor whose accounts are Eligible Accounts
in the most recent Transaction Report.  To the best of Borrower’s knowledge, all
signatures and endorsements on all documents, instruments, and agreements
relating to all Eligible Accounts are genuine, and all such documents,
instruments and agreements are legally enforceable in accordance with their
terms.

 


5.4                               LITIGATION.  EXCEPT AS PREVIOUSLY DISCLOSED TO
BANK IN WRITING, THERE ARE NO ACTIONS OR PROCEEDINGS PENDING OR, TO THE
KNOWLEDGE OF THE RESPONSIBLE OFFICERS, THREATENED IN WRITING BY OR AGAINST
BORROWER OR ANY OF ITS SUBSIDIARIES INVOLVING MORE THAN $500,000.


 


5.5                               NO MATERIAL DEVIATION IN FINANCIAL
STATEMENTS.  ALL CONSOLIDATED FINANCIAL STATEMENTS FOR BORROWER AND ANY OF ITS
SUBSIDIARIES DELIVERED TO BANK FAIRLY PRESENT IN ALL MATERIAL RESPECTS
BORROWER’S CONSOLIDATED FINANCIAL CONDITION AND BORROWER’S CONSOLIDATED RESULTS
OF OPERATIONS AS OF THE DATES AND FOR THE PERIODS PRESENTED THEREIN.  THERE HAS
NOT BEEN ANY MATERIAL DETERIORATION IN BORROWER’S CONSOLIDATED FINANCIAL
CONDITION SINCE THE DATE OF THE MOST RECENT FINANCIAL STATEMENTS SUBMITTED TO
BANK THAT IS REASONABLY EXPECTED TO RESULT IN BORROWER BREACHING ANY OF THE
FINANCIAL COVENANTS SET FORTH IN SECTION 6.9 AS OF THE END OF THE CURRENT FISCAL
QUARTER, PROVIDED, HOWEVER, IT IS THE INTENTION OF THE PARTIES HERETO THAT
NOTHING IN THE FOREGOING REPRESENTATION AS SO STATED IS INTENDED TO, NOR SHALL
THE FOREGOING IN ANY MANNER DEROGATE FROM WHATSOEVER, THE AVAILABILITY OR
ENFORCEABILITY OF AN EVENT OF DEFAULT ARISING FROM ANY OF THE COMPONENTS OF A
MATERIAL ADVERSE CHANGE EVENT OF DEFAULT UNDER SECTION 8.3 HEREOF, ALL OF WHICH
COMPONENTS ARE HEREBY SPECIFICALLY AFFIRMED BY BORROWER AS ENFORCEABLE AND
EFFECTIVE PROVISIONS.


 


5.6                               SOLVENCY.  THE FAIR SALABLE VALUE OF
BORROWER’S ASSETS (INCLUDING GOODWILL MINUS DISPOSITION COSTS) EXCEEDS THE FAIR
VALUE OF ITS LIABILITIES; BORROWER IS NOT LEFT WITH UNREASONABLY SMALL CAPITAL
AFTER THE TRANSACTIONS IN THIS AGREEMENT; AND BORROWER IS ABLE TO PAY ITS DEBTS
(INCLUDING TRADE DEBTS) AS THEY MATURE.


 


5.7                               REGULATORY COMPLIANCE.  BORROWER IS NOT AN
“INVESTMENT COMPANY” OR A COMPANY “CONTROLLED” BY AN “INVESTMENT COMPANY” UNDER
THE INVESTMENT COMPANY ACT OF 1940, AS AMENDED.  BORROWER IS NOT ENGAGED AS ONE
OF ITS IMPORTANT ACTIVITIES IN EXTENDING CREDIT FOR MARGIN STOCK (UNDER
REGULATIONS X, T AND U OF THE FEDERAL RESERVE BOARD OF GOVERNORS).  BORROWER HAS
COMPLIED IN ALL MATERIAL RESPECTS WITH THE FEDERAL FAIR LABOR STANDARDS ACT. 
NEITHER BORROWER NOR ANY OF ITS SUBSIDIARIES IS A “HOLDING COMPANY” OR AN
“AFFILIATE” OF A “HOLDING COMPANY” OR A “SUBSIDIARY COMPANY” OF A “HOLDING
COMPANY” AS EACH TERM IS DEFINED AND USED IN THE PUBLIC UTILITY HOLDING COMPANY
ACT OF 2005.  BORROWER HAS NOT VIOLATED ANY LAWS, ORDINANCES OR RULES, THE
VIOLATION OF WHICH COULD REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE
EFFECT ON ITS BUSINESS.  NONE OF BORROWER’S OR ANY OF ITS SUBSIDIARIES’
PROPERTIES OR ASSETS HAS BEEN USED BY BORROWER OR ANY SUBSIDIARY OR, TO THE BEST
OF BORROWER’S KNOWLEDGE, BY PREVIOUS PERSONS, IN DISPOSING, PRODUCING, STORING,
TREATING, OR TRANSPORTING ANY HAZARDOUS SUBSTANCE OTHER THAN LEGALLY OR AS WOULD
NOT REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT ON BORROWER’S OR
SUCH SUBSIDIARY’S BUSINESS, RESPECTIVELY.  BORROWER AND EACH OF ITS SUBSIDIARIES
HAVE OBTAINED ALL MATERIAL CONSENTS, APPROVALS AND AUTHORIZATIONS OF, MADE ALL
DECLARATIONS OR FILINGS WITH, AND GIVEN ALL NOTICES TO, ALL GOVERNMENT
AUTHORITIES THAT ARE NECESSARY TO CONTINUE THEIR RESPECTIVE BUSINESSES AS
CURRENTLY CONDUCTED IN ALL MATERIAL RESPECTS.


 


5.8                               SUBSIDIARIES; INVESTMENTS.  BORROWER DOES NOT
OWN ANY STOCK, PARTNERSHIP INTEREST OR OTHER EQUITY SECURITIES EXCEPT FOR
PERMITTED INVESTMENTS.


 


5.9                               TAX RETURNS AND PAYMENTS; PENSION
CONTRIBUTIONS.  BORROWER (I) HAS TIMELY FILED ALL REQUIRED INCOME, PAYROLL AND
SALES TAX RETURNS AND REPORTS AND TIMELY PAID ALL SUCH TAXES OWED BY BORROWER;
AND (II) SUBJECT TO THE FOLLOWING PROVISO, EXCEPT AS WOULD RELATE TO TAX
OBLIGATIONS NOT IN THE AGGREGATE IN EXCESS OF $250,000 (THE

 

7

--------------------------------------------------------------------------------


 


“EXCEPTION AMOUNT”), HAS TIMELY FILED ALL OTHER TAX RETURNS AND REPORTS AND
TIMELY PAID ALL OTHER FOREIGN, FEDERAL, STATE AND LOCAL TAXES, ASSESSMENTS,
DEPOSITS AND CONTRIBUTIONS OWED BY BORROWER, AS LONG AS THE FAILURE TO PAY THE
EXCEPTION AMOUNT OF TAXES WOULD NOT REASONABLY BE EXPECTED TO RESULT IN A
MATERIAL ADVERSE CHANGE.  BORROWER MAY DEFER PAYMENT OF ANY CONTESTED TAXES,
PROVIDED THAT BORROWER (A) IN GOOD FAITH CONTESTS ITS OBLIGATION TO PAY THE
TAXES BY APPROPRIATE PROCEEDINGS PROMPTLY AND DILIGENTLY INSTITUTED AND
CONDUCTED, (B) NOTIFIES BANK IN WRITING OF THE COMMENCEMENT OF, AND ANY MATERIAL
DEVELOPMENT IN EXCESS OF 250,000, (C) POSTS BONDS OR TAKES ANY OTHER STEPS
REQUIRED TO PREVENT THE GOVERNMENTAL AUTHORITY LEVYING SUCH CONTESTED TAXES FROM
OBTAINING A LIEN UPON ANY OF THE COLLATERAL THAT IS OTHER THAN A “PERMITTED
LIEN”.  BORROWER IS UNAWARE OF ANY CLAIMS OR ADJUSTMENTS PROPOSED FOR ANY OF
BORROWER’S PRIOR TAX YEARS WHICH COULD RESULT IN ADDITIONAL TAXES OF $100,000 OR
MORE BECOMING DUE AND PAYABLE BY BORROWER OR THAT OTHERWISE WOULD REASONABLY BE
EXPECTED TO RESULT IN A MATERIAL ADVERSE CHANGE.  BORROWER HAS PAID ALL AMOUNTS
NECESSARY TO FUND ALL PRESENT PENSION, PROFIT SHARING AND DEFERRED COMPENSATION
PLANS IN ACCORDANCE WITH THEIR TERMS, AND BORROWER HAS NOT WITHDRAWN FROM
PARTICIPATION IN, AND HAS NOT PERMITTED PARTIAL OR COMPLETE TERMINATION OF, OR
PERMITTED THE OCCURRENCE OF ANY OTHER EVENT WITH RESPECT TO, ANY SUCH PLAN WHICH
COULD REASONABLY BE EXPECTED TO RESULT IN ANY LIABILITY OF BORROWER, INCLUDING
ANY LIABILITY TO THE PENSION BENEFIT GUARANTY CORPORATION OR ITS SUCCESSORS OR
ANY OTHER GOVERNMENTAL AGENCY.


 


5.10                        USE OF PROCEEDS.  BORROWER SHALL USE THE PROCEEDS OF
THE CREDIT EXTENSIONS SOLELY AS WORKING CAPITAL (INCLUDING FOR THE PAYMENT OF
INTEREST ON SUBORDINATED DEBT), TO FUND ITS GENERAL BUSINESS REQUIREMENTS AND TO
REPAY OR REPURCHASE 2009 UNSECURED SENIOR NOTES, AND NOT FOR PERSONAL, FAMILY,
HOUSEHOLD OR AGRICULTURAL PURPOSES.


 


5.11                        FULL DISCLOSURE.  NO WRITTEN REPRESENTATION,
WARRANTY OR OTHER STATEMENT OF BORROWER IN ANY CERTIFICATE OR WRITTEN STATEMENT
GIVEN TO BANK, AS OF THE DATE SUCH REPRESENTATION, WARRANTY, OR OTHER STATEMENT
WAS MADE, TAKEN TOGETHER WITH ALL SUCH WRITTEN CERTIFICATES AND WRITTEN
STATEMENTS GIVEN TO BANK, CONTAINS ANY UNTRUE STATEMENT OF A MATERIAL FACT OR
OMITS TO STATE A MATERIAL FACT NECESSARY TO MAKE THE STATEMENTS CONTAINED IN THE
CERTIFICATES OR STATEMENTS NOT MISLEADING (IT BEING RECOGNIZED BY BANK THAT THE
PROJECTIONS AND FORECASTS PROVIDED BY BORROWER IN GOOD FAITH AND BASED UPON
REASONABLE ASSUMPTIONS ARE NOT VIEWED AS FACTS AND THAT ACTUAL RESULTS DURING
THE PERIOD OR PERIODS COVERED BY SUCH PROJECTIONS AND FORECASTS MAY DIFFER FROM
THE PROJECTED OR FORECASTED RESULTS).


 


5.12                        EXISTING LIENS RELATING TO SHARES.  REFERENCE IS
MADE TO THE ISSUED AND OUTSTANDING SHARES OF CAPITAL STOCK OWNED BY BORROWER OF
ANY SUBSIDIARY WHICH IS ORGANIZED UNDER THE LAWS OF A JURISDICTION OTHER THAN
THE UNITED STATES OR ANY STATE OR TERRITORY THEREOF OR THE DISTRICT OF COLUMBIA
(THE “FOREIGN SHARES”).  BORROWER HAS INFORMED BANK THAT A PRIOR LIENHOLDER IN
SUCH FOREIGN SHARES HAS NOT COMPLETED ALL STEPS NECESSARY TO EXTINGUISH, OF
RECORD, ALL EVIDENCE OF SUCH LIENS IN ALL JURISDICTIONS.  IN CONNECTION
THEREWITH, HOWEVER, BORROWER HEREBY REPRESENTS AND WARRANTS TO BANK THAT THERE
IS, AND SHALL REMAIN, NO OBLIGATIONS OUTSTANDING OR OTHERWISE OWING TO THE
HOLDER OF ANY LIEN IN ANY OF THE FOREIGN SHARES.


 


5.13                        DOMESTIC SUBSIDIARIES. THE ONLY DOMESTIC
SUBSIDIARIES OF BORROWER THAT HAVE ASSETS OF AT LEAST $100,000 ARE THE ENTITIES
SET FORTH ON EXHIBIT D ATTACHED HERETO, AND SUCH OTHER ENTITIES THAT MAY ARISE
AFTER THE EFFECTIVE DATE THAT BECOME GUARANTORS BY VIRTUE OF THE OPERATION OF
SECTION 6.12 HEREOF AND THAT ENTER IN TO GUARANTIES AND SECURITY AGREEMENTS IN
FORM AND SUBSTANCE ACCEPTABLE TO BANK.


 

6                                         AFFIRMATIVE COVENANTS

 

Borrower shall do all of the following:

 


6.1                               GOVERNMENT COMPLIANCE.


 


(A)                                  MAINTAIN ITS AND ALL ITS SUBSIDIARIES’
LEGAL EXISTENCE AND GOOD STANDING IN THEIR RESPECTIVE JURISDICTIONS OF FORMATION
AND MAINTAIN QUALIFICATION IN EACH JURISDICTION IN WHICH THE FAILURE TO SO
QUALIFY WOULD REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT ON
BORROWER’S BUSINESS OR OPERATIONS.  BORROWER SHALL COMPLY, AND HAVE EACH
SUBSIDIARY COMPLY, WITH ALL LAWS, ORDINANCES AND REGULATIONS TO WHICH IT IS
SUBJECT, NONCOMPLIANCE WITH WHICH COULD HAVE A MATERIAL ADVERSE EFFECT ON
BORROWER’S BUSINESS.


 

(b)                                 Obtain all of the Governmental Approvals
necessary for the performance by Borrower of its obligations under the Loan
Documents to which it is a party and the grant of a security interest to Bank in
the Collateral.  Borrower shall promptly provide copies of any such material
Governmental Approvals to Bank.

 

8

--------------------------------------------------------------------------------


 


6.2                               FINANCIAL STATEMENTS, REPORTS, CERTIFICATES.


 

(a)                                  Borrower shall provide Bank with the
following:

 

(i)             (A) Subject to clause (B) hereof, a Transaction Report (and any
schedules related thereto), within fifteen (15) days after the end of each
fiscal month and with each request for an Advance (collectively the “Standard
Transaction Reporting”), provided, however, if Borrower has not met the Net Cash
Test as of any fiscal quarter end date, a Transaction Report (and any schedules
related thereto) shall be provided weekly and with each request for an Advance
and any other Credit Extension until such time as Borrower has thereafter met
the Net Cash Test, as of a fiscal quarter end date, whereupon only Standard
Transaction Reporting shall be required;

 

                        (B)  If at any time, the sum of the aggregate principal
amount of outstanding Credit Extensions hereunder minus the aggregate amount of
unrestricted deposits of Borrower with Bank is greater than Zero Dollars ($0)
(such an occurrence and condition being referred to herein as “Excess Credit
Exposure”), then within three (3) Business Days of such date Borrower shall
provide to Bank a Transaction Report (and any schedules related thereto), and
Borrower shall thereafter provide to Bank such a Transaction Report on a weekly
basis as well as with each request for an Advance and each request for any other
Credit Extension until there is no longer any Excess Credit Exposure, at which
time the reporting requirements of clause (A) above shall apply.

 

(ii) within fifteen (15) days after the end of each fiscal month, (A) monthly
accounts receivable agings, aged by invoice date, (B) monthly accounts payable
agings, aged by invoice date, and outstanding or held check registers, if any,
and (C) monthly reconciliations of accounts receivable agings (aged by invoice
date), transaction reports and general ledger,

 

(iii) as soon as available, and in any event within thirty (30) days after the
end of each month, monthly unaudited financial statements;

 

(iv) within thirty (30) days after the end of each fiscal quarter a Compliance
Certificate signed by a Responsible Officer, certifying that as of the end of
such fiscal quarter, Borrower was in full compliance with all of the terms and
conditions of this Agreement, and setting forth calculations showing compliance
with the financial covenants set forth in this Agreement and such other
information as Bank shall reasonably request, including, without limitation, a
statement that at the end of such month there were no held checks payable to
Borrower;

 

(v)  (A) within 90 days of the beginning of each fiscal year of Borrower annual
financial projections for such fiscal year (on a quarterly basis) presented to,
and not objected to by, Borrower’s board of directors, together with any related
business forecasts used in the preparation of such annual financial projections;
and (B) any updates to any such projections as Borrower may prepare from time to
time and, if so prepared, as Bank then may request;

 

 (vii)  as soon as available, but no later than five (5) days after filing with
the Securities Exchange Commission, Borrower’s 10K (to include an unqualified
opinion of Borrower’s independent certified public accountants), 10Q, and 8K
reports, provided that the same shall be deemed to have been delivered on the
date on which Borrower posts such report or provides a link thereto on
Borrower’s or another website on the Internet;

 

(viii)  such reports as Bank shall request from time to time to ensure Eligible
Accounts which are foreign Accounts supported by foreign credit insurance are
appropriately covered by such foreign credit insurance.

 

 (b)                              Prompt written notice of (i) the registration
of any copyright, including any subsequent ownership right of Borrower in or to
any copyright, or (iii) Borrower’s knowledge of an event that materially
adversely affects the value of the intellectual property material to the
business of Borrower.

 


6.3                               ACCOUNTS RECEIVABLE.


 

(a)                                  Schedules and Documents Relating to
Accounts.  Borrower shall deliver to Bank transaction reports and schedules of
collections, as provided in Section 6.2, on Bank’s standard forms; provided,
however, that Borrower’s failure to execute and deliver the same shall not
affect or limit Bank’s Lien and other rights in all of Borrower’s Accounts, nor
shall Bank’s failure to advance or lend against a specific Account affect or
limit Bank’s Lien and other rights therein.  If requested by Bank after the
occurrence and during the continuance of an Event of Default, Borrower shall
furnish Bank with copies (or, at Bank’s request, originals) of all contracts,

 

9

--------------------------------------------------------------------------------


 

orders, invoices, and other similar documents, and all shipping instructions,
delivery receipts, bills of lading, and other evidence of delivery, for any
goods the sale or disposition of which gave rise to such Accounts.  In addition,
Borrower shall deliver to Bank, on its request, the originals of all
instruments, chattel paper, security agreements, guarantees and other documents
and property evidencing or securing any Accounts, in the same form as received,
with all necessary endorsements, and copies of all credit memos for $100,000 or
more.

 

(b)                                 Disputes.  Borrower shall promptly notify
Bank of such disputes or claims relating to Accounts that exceed at any time
either $250,000 individually or $1,000,000 in the aggregate relating to all such
disputes.  Borrower may forgive (completely or partially), compromise, or settle
any Account for less than payment in full, or agree to do any of the foregoing
so long as Borrower does so in good faith, in a commercially reasonable manner,
in the ordinary course of business, in arm’s-length transactions, and reports
the same to Bank in the regular reports provided to Bank, provided, further,
Borrower shall ensure that after taking into account all such discounts,
settlements and forgiveness, the total outstanding Advances will not exceed the
lesser of the Revolving Line Maximum Dollar Amount or the Aggregate Borrowing
Base by taking such actions, including, without limitation, the making of
payments to reduce the Obligations.

 

(c)                                  Collection of Accounts.  Borrower shall
have the right to collect all Accounts, unless and until a Default or an Event
of Default has occurred and is continuing.  Whether or not an Event of Default
has occurred and is continuing, Borrower shall hold all payments on, and
proceeds of, Accounts in trust for Bank, and Borrower shall immediately deliver
all such payments and proceeds to Bank in their original form, duly endorsed, to
be applied to the Obligations in such order as Bank shall determine in its sole
discretion, provided that if the Net Cash Test was met on the last day of the
preceding fiscal quarter of Borrower, and no Event of Default has occurred and
is continuing, then such payments and proceeds of Accounts shall be deposited in
the Designated Deposit Account.  Borrower shall cause all proceeds of Accounts
to be deposited into the Designated Deposit Account, a cash collateral account
(in the case of proceeds received by Borrower by wire transfer) or a lockbox
account (in the case of proceeds received by check or other payment), as Bank
may specify, pursuant to a blocked account agreement or similar agreement in
such form as Bank may specify in its good faith business judgment.

 

(d)                                 Returns.  Provided no Event of Default has
occurred and is continuing, if any Account Debtor returns any Inventory to
Borrower, Borrower shall employ its usual and customary procedures in connection
therewith, which include, without limitation, the following as applicable: 
(i) determination of the reason for such return, (ii) issuance of a credit
memorandum to the Account Debtor in the appropriate amount, and (iii) providing
a copy of such credit memorandum to Bank for such returns in excess of $250,000,
upon request from Bank.  In the event any attempted return occurs after the
occurrence and during the continuance of any Event of Default, upon the written
request of Bank, Borrower shall hold the returned Inventory in trust for Bank,
and immediately notify Bank of the return of the Inventory with a value in
excess of $250,000.

 

(e)                                  Verification.  Bank may, from time to time,
verify directly with the respective Account Debtors the validity, amount and
other matters relating to the Accounts, either in the name of Borrower or Bank
or such other name as Bank may choose.

 


(F)                                    NO LIABILITY.  BANK SHALL NOT BE
RESPONSIBLE OR LIABLE FOR ANY SHORTAGE OR DISCREPANCY IN, DAMAGE TO, OR LOSS OR
DESTRUCTION OF, ANY GOODS, THE SALE OR OTHER DISPOSITION OF WHICH GIVES RISE TO
AN ACCOUNT, OR FOR ANY ERROR, ACT, OMISSION, OR DELAY OF ANY KIND OCCURRING IN
THE SETTLEMENT, FAILURE TO SETTLE, COLLECTION OR FAILURE TO COLLECT ANY ACCOUNT,
OR FOR SETTLING ANY ACCOUNT IN GOOD FAITH FOR LESS THAN THE FULL AMOUNT THEREOF,
NOR SHALL BANK BE DEEMED TO BE RESPONSIBLE FOR ANY OF BORROWER’S OBLIGATIONS
UNDER ANY CONTRACT OR AGREEMENT GIVING RISE TO AN ACCOUNT.  NOTHING HEREIN
SHALL, HOWEVER, RELIEVE BANK FROM LIABILITY FOR ITS OWN GROSS NEGLIGENCE OR
WILLFUL MISCONDUCT.


 


6.4                               REMITTANCE OF PROCEEDS.  EXCEPT AS OTHERWISE
PROVIDED IN SECTION 6.3(C) OR ANY OTHER PROVISION OF THIS AGREEMENT, DELIVER, IN
KIND, ALL PROCEEDS ARISING FROM THE DISPOSITION OF ANY COLLATERAL TO BANK IN THE
ORIGINAL FORM IN WHICH RECEIVED BY BORROWER NOT LATER THAN THE FOLLOWING
BUSINESS DAY AFTER RECEIPT BY BORROWER, TO BE APPLIED TO THE OBLIGATIONS
PURSUANT TO THE TERMS OF SECTION 9.4 HEREOF; PROVIDED THAT, IF NO DEFAULT OR
EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING, BORROWER SHALL NOT BE OBLIGATED
TO REMIT TO BANK THE NET CASH PROCEEDS (WITH THE COMPUTATION OF NET CASH
PROCEEDS TAKING INTO ACCOUNT ANY INCOME AND OTHER TAXES RELATING TO SUCH SALE)
OF THE SALE OF WORN OUT OR OBSOLETE EQUIPMENT DISPOSED OF BY BORROWER IN GOOD
FAITH IN AN ARM’S LENGTH TRANSACTION FOR AN AGGREGATE PURCHASE PRICE OF
$1,000,000 OR LESS (FOR ALL SUCH TRANSACTIONS IN ANY FISCAL YEAR).   BORROWER
AGREES THAT IT WILL NOT COMMINGLE PROCEEDS OF COLLATERAL WITH ANY OF BORROWER’S
OTHER FUNDS OR PROPERTY, BUT WILL HOLD SUCH

 

10

--------------------------------------------------------------------------------


 


PROCEEDS SEPARATE AND APART FROM SUCH OTHER FUNDS AND PROPERTY AND IN AN EXPRESS
TRUST FOR BANK.  NOTHING IN THIS SECTION LIMITS THE RESTRICTIONS ON DISPOSITION
OF COLLATERAL SET FORTH ELSEWHERE IN THIS AGREEMENT.


 

6.5                               Taxes; Pensions.  (i) Timely file, and require
each of its Subsidiaries to timely file (taking into account all applicable
extensions of time to file), all required tax returns and reports and
(ii) subject to the following proviso, except as would relate to tax obligations
not in the aggregate in excess of the Exception Amount, timely pay, and require
each of its Subsidiaries to timely file, all foreign, federal, state and local
taxes, assessments, deposits and contributions owed by Borrower and each of its
Subsidiaries as long as the failure to pay the Exception Amount of taxes would
not reasonably be expected to result in a Material Adverse Change, except for
deferred payment of any taxes contested pursuant to the terms of Section 5.9
hereof, and shall deliver to Bank, on demand, appropriate certificates attesting
to such payments, and pay all amounts necessary to fund all present pension,
profit sharing and deferred compensation plans in accordance with their terms.

 


6.6                               ACCESS TO COLLATERAL; BOOKS AND RECORDS.  AT
REASONABLE TIMES, ON FIVE (5) BUSINESS DAYS’ NOTICE (PROVIDED NO NOTICE IS
REQUIRED IF AN EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING AND, ABSENT AN
EVENT OF DEFAULT, ONE (1) BUSINESS DAY’S NOTICE ONLY SHALL BE REQUIRED UNDER
CIRCUMSTANCES WHERE BANK REASONABLY DETERMINES, BASED ON THE THEN-EXISTING
CIRCUMSTANCES AFFECTING BORROWER OR THE INTEGRITY OF THE COLLATERAL, THAT SUCH
ACCESS IS NEEDED), BANK, OR ITS AGENTS, SHALL HAVE THE RIGHT TO INSPECT THE
COLLATERAL AND THE RIGHT TO AUDIT AND COPY BORROWER’S BOOKS, PROVIDED THAT
(I) SUCH AUDITS SHALL BE CONDUCTED NO MORE OFTEN THAN ONCE EVERY FISCAL YEAR, IF
AT ALL TIMES DURING SUCH FISCAL YEAR NO CREDIT EXTENSIONS WERE OUTSTANDING,
(II) IF DURING A FISCAL YEAR ANY CREDIT EXTENSIONS WERE OUTSTANDING, SUCH AUDITS
SHALL BE CONDUCTED NO MORE OFTEN THAN TWICE IN SUCH FISCAL YEAR, AND (III) NO
CREDIT EXTENSIONS SHALL BE MADE IF, AT THE DATE OF SUCH CREDIT EXTENSION, AN
AUDIT HAS NOT BEEN COMPLETED WITHIN THE PRIOR SIX MONTHS.  NOTWITHSTANDING THE
FOREGOING, THERE SHALL BE NO RESTRICTION ON THE NUMBER OF AUDITS IF, AT THE TIME
OF THE PROPOSED AUDIT, AN EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING.  THE
FOREGOING INSPECTIONS AND AUDITS SHALL BE AT BORROWER’S EXPENSE, AND THE CHARGE
THEREFOR SHALL BE $750 PER PERSON PER DAY (OR SUCH HIGHER AMOUNT AS SHALL
REPRESENT BANK’S THEN-CURRENT STANDARD CHARGE FOR THE SAME), PLUS REASONABLE
OUT-OF-POCKET EXPENSES.  IN THE EVENT BORROWER AND BANK SCHEDULE AN AUDIT MORE
THAN TEN (10) DAYS IN ADVANCE, AND BORROWER CANCELS OR RESCHEDULES THE AUDIT
WITH LESS THAN TEN (10) DAYS WRITTEN NOTICE TO BANK, THEN (WITHOUT LIMITING ANY
OF BANK’S RIGHTS OR REMEDIES), BORROWER SHALL PAY BANK A FEE OF $1,000 PLUS ANY
OUT-OF-POCKET EXPENSES INCURRED BY BANK TO COMPENSATE BANK FOR THE ANTICIPATED
COSTS AND EXPENSES OF THE CANCELLATION OR RESCHEDULING.


 


6.7                               INSURANCE.  KEEP ITS BUSINESS AND THE
COLLATERAL INSURED FOR RISKS AND IN AMOUNTS STANDARD FOR COMPANIES IN BORROWER’S
INDUSTRY AND LOCATION AND AS BANK MAY REASONABLY REQUEST.  INSURANCE POLICIES
SHALL BE IN A FORM, WITH COMPANIES, AND IN AMOUNTS THAT ARE SATISFACTORY TO
BANK.  ALL PROPERTY POLICIES SHALL HAVE A LENDER’S LOSS PAYABLE ENDORSEMENT
SHOWING BANK AS AN ADDITIONAL LOSS PAYEE AND WAIVE SUBROGATION AGAINST BANK, AND
BORROWER’S GENERAL LIABILITY POLICY SHALL SHOW, OR HAVE ENDORSEMENTS SHOWING,
BANK AS AN ADDITIONAL INSURED.  ALL POLICIES (OR THE LOSS PAYABLE AND ADDITIONAL
INSURED ENDORSEMENTS) SHALL PROVIDE THAT THE INSURER SHALL ENDEAVOR TO GIVE BANK
AT LEAST THIRTY (30) DAYS NOTICE BEFORE CANCELING ITS POLICY PRIOR TO THE
EXPIRATION THEREOF; AND BORROWER SHALL GIVE BANK NOTICE OF ANY SUCH INTENDED
CANCELLATION OR ANY MATERIAL AMENDMENT TO ITS POLICY OR ANY KNOWLEDGE BY
BORROWER OF A DECISION BY THE INSURER TO DECLINE TO RENEW ITS POLICY.  AT BANK’S
REQUEST, BORROWER SHALL DELIVER CERTIFIED COPIES OF POLICIES AND EVIDENCE OF ALL
PREMIUM PAYMENTS.  PROCEEDS PAYABLE UNDER ANY PROPERTY POLICY SHALL, AT BANK’S
OPTION, BE PAYABLE TO BANK ON ACCOUNT OF THE OBLIGATIONS.  NOTWITHSTANDING THE
FOREGOING, (A) SO LONG AS NO EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING,
BORROWER SHALL HAVE THE OPTION OF APPLYING THE PROCEEDS OF ANY CASUALTY POLICY
UP TO $5,000,000 WITH RESPECT TO ANY LOSS, BUT NOT EXCEEDING $10,000,000 IN THE
AGGREGATE FOR ALL LOSSES UNDER ALL CASUALTY POLICIES IN ANY ONE YEAR, TOWARD THE
REPLACEMENT OR REPAIR OF DESTROYED OR DAMAGED PROPERTY; PROVIDED THAT ANY SUCH
REPLACED OR REPAIRED PROPERTY (I) SHALL BE OF EQUAL OR LIKE VALUE AS THE
REPLACED OR REPAIRED COLLATERAL AND (II) SHALL BE DEEMED COLLATERAL IN WHICH
BANK HAS BEEN GRANTED A FIRST PRIORITY SECURITY INTEREST, AND (B) AFTER THE
OCCURRENCE AND DURING THE CONTINUANCE OF AN EVENT OF DEFAULT, ALL PROCEEDS
PAYABLE UNDER SUCH CASUALTY POLICY SHALL, AT THE OPTION OF BANK, BE PAYABLE TO
BANK ON ACCOUNT OF THE OBLIGATIONS.  IF BORROWER FAILS TO OBTAIN INSURANCE AS
REQUIRED UNDER THIS SECTION 6.7 OR TO PAY ANY AMOUNT OR FURNISH ANY REQUIRED
PROOF OF PAYMENT TO THIRD PERSONS AND BANK, BANK MAY MAKE ALL OR PART OF SUCH
PAYMENT OR OBTAIN SUCH INSURANCE POLICIES REQUIRED IN THIS SECTION 6.7, AND TAKE
ANY ACTION UNDER THE POLICIES BANK DEEMS PRUDENT.


 


6.8                               OPERATING ACCOUNTS.


 

(A)                          MAINTAIN ITS PRIMARY AND ITS SUBSIDIARIES’ PRIMARY
OPERATING AND OTHER DEPOSIT ACCOUNTS AND SECURITIES ACCOUNTS THAT ARE DOMICILED
IN THE UNITED STATES WITH BANK AND BANK’S AFFILIATES WHICH ACCOUNTS SHALL AT ALL
TIMES REPRESENT AT LEAST 85% OF THE DOLLAR VALUE OF BORROWER’S AND SUCH
SUBSIDIARIES ACCOUNTS AT ALL FINANCIAL

 

11

--------------------------------------------------------------------------------


 

INSTITUTIONS THAT ARE LOCATED IN THE UNITED STATES, PROVIDED, HOWEVER, BORROWER
SHALL HAVE NINETY (90) DAYS FROM THE EFFECTIVE DATE IN ORDER TO COMPLY WITH THIS
COVENANT.

 

(B)                                 FOR EACH COLLATERAL ACCOUNT THAT BORROWER AT
ANY TIME MAINTAINS, BORROWER SHALL CAUSE THE APPLICABLE BANK OR FINANCIAL
INSTITUTION (OTHER THAN BANK) AT OR WITH WHICH ANY COLLATERAL ACCOUNT IS
MAINTAINED TO EXECUTE AND DELIVER A CONTROL AGREEMENT OR OTHER APPROPRIATE
INSTRUMENT WITH RESPECT TO SUCH COLLATERAL ACCOUNT TO PERFECT BANK’S LIEN IN
SUCH COLLATERAL ACCOUNT IN ACCORDANCE WITH THE TERMS HEREUNDER.  THE PROVISIONS
OF THE PREVIOUS SENTENCE SHALL NOT APPLY TO DEPOSIT ACCOUNTS EXCLUSIVELY USED
FOR PAYROLL, PAYROLL TAXES AND OTHER EMPLOYEE WAGE AND BENEFIT PAYMENTS TO OR
FOR THE BENEFIT OF BORROWER’S EMPLOYEES AND IDENTIFIED TO BANK BY BORROWER AS
SUCH.

 


6.9                               FINANCIAL COVENANTS.


 

Borrower shall maintain on a consolidated basis with respect to Borrower and its
Subsidiaries, a Tangible Net Worth of at least $12,500,000 (the “Minimum
Tangible Net Worth”), to be tested as of the last day of each fiscal quarter,
commencing with the fiscal quarter ending October 3, 2008, which Minimum
Tangible Net Worth shall increase by:

 

 (i) by 50% of Net Income on a quarterly basis commencing with Net Income in the
quarter ending after October 3, 2008 and continuing with respect to each fiscal
quarter thereafter, and

 

(ii) by 50% of issuances of equity and 50% of the principal amount of
Subordinated Debt, issued after October 3, 2008, effective on the date of such
issuances, other than for issuances of Subordinated Debt the proceeds of which
are used to refinance outstanding Subordinated Debt substantially concurrently
with the issuance thereof, up to the amount of the original principal amount the
Subordinated Debt being so replaced.

 


6.10                        INTELLECTUAL PROPERTY RIGHTS; PROCEEDS RESULTING IN
COLLATERAL.  BORROWER SHALL:  (A) PROTECT, DEFEND AND MAINTAIN THE VALIDITY AND
ENFORCEABILITY OF ITS INTELLECTUAL PROPERTY; (B) PROMPTLY ADVISE BANK IN WRITING
OF MATERIAL INFRINGEMENTS OF ITS INTELLECTUAL PROPERTY; AND (C) NOT ALLOW ANY
INTELLECTUAL PROPERTY MATERIAL TO BORROWER’S BUSINESS TO BE ABANDONED, FORFEITED
OR DEDICATED TO THE PUBLIC WITHOUT BANK’S WRITTEN CONSENT, EXCEPT IN THE CASE OF
CLAUSES (A) AND (C) ABOVE FOR ANY INTELLECTUAL PROPERTY THAT BORROWER DETERMINES
IN ITS GOOD FAITH BUSINESS JUDGMENT IS NOT NECESSARY IN THE CONDUCT OF ITS
BUSINESS OR OTHERWISE IS MATERIAL TO THE CONDUCT OF ITS BUSINESS. EXCEPT AS SET
FORTH IN THE PERFECTION CERTIFICATE, AS OF THE CLOSING DATE, BORROWER HAS NO
PRESENT MASKWORKS, SOFTWARE, COMPUTER PROGRAMS AND OTHER WORKS OF AUTHORSHIP
REGISTERED WITH THE UNITED STATES COPYRIGHT OFFICE, AND BORROWER SHALL NOT
HEREAFTER REGISTER ANY MASKWORKS, SOFTWARE, COMPUTER PROGRAMS OR OTHER WORKS OF
AUTHORSHIP SUBJECT TO UNITED STATES COPYRIGHT PROTECTION WITH THE UNITED STATES
COPYRIGHT OFFICE THAT RESULT, AS PROCEEDS THEREOF OR OTHERWISE, IN ANY
COLLATERAL HEREUNDER (INCLUDING COLLATERAL CONSISTING OF LICENSE FEES, ROYALTIES
OR ACCOUNTS) WITHOUT FIRST COMPLYING WITH THE FOLLOWING:  (I) PROVIDING BANK
WITH AT LEAST 15 DAYS PRIOR WRITTEN NOTICE THEREOF, (II) PROVIDING BANK WITH A
COPY OF THE APPLICATION FOR ANY SUCH REGISTRATION AND (III) EXECUTING AND FILING
SUCH OTHER INSTRUMENTS, AND TAKING SUCH FURTHER ACTIONS AS BANK MAY REASONABLY
REQUEST FROM TIME TO TIME TO PERFECT OR CONTINUE THE PERFECTION OF BANK’S
INTEREST IN THE COLLATERAL.  WITH RESPECT TO ANY SUCH REGISTERED COPYRIGHTS,
UPON THE REQUEST OF BANK, BORROWER SHALL ENTER INTO AN AGREEMENT TO BE FILED IN
THE UNITED STATES COPYRIGHT OFFICE SOLELY IN ORDER FOR THE BANK TO BE ABLE TO
PERFECT ITS LIEN HEREUNDER IN THE COLLATERAL (INCLUDING COLLATERAL CONSISTING OF
LICENSE FEES, ROYALTIES OR ACCOUNTS) ARISING THEREFROM (BUT NOT THE REGISTERED
COPYRIGHTS THEMSELVES), WHICH AGREEMENT SHALL BE IN FORM REASONABLY SATISFACTORY
TO THE BANK.  IN CONNECTION WITH THE EXISTING REGISTERED COPYRIGHTED MATERIALS
AS SET FORTH IN THE PERFECTION CERTIFICATE, BORROWER SHALL, WITHIN 30 DAYS
HEREOF, EXECUTE AND DELIVER TO BANK THE AGREEMENT AS REFERENCED IN THE
IMMEDIATELY PRECEDING SENTENCE WITH RESPECT THERETO.


 


6.11                        LITIGATION COOPERATION.  FROM THE DATE HEREOF AND
CONTINUING THROUGH THE TERMINATION OF THIS AGREEMENT, UPON REASONABLE NOTICE AND
DURING NORMAL BUSINESS HOURS, MAKE AVAILABLE TO BANK, WITHOUT EXPENSE TO BANK,
BORROWER AND ITS OFFICERS, EMPLOYEES AND AGENTS AND BORROWER’S BOOKS AND
RECORDS, TO THE EXTENT THAT BANK MAY DEEM THEM REASONABLY NECESSARY TO PROSECUTE
OR DEFEND ANY THIRD-PARTY SUIT OR PROCEEDING INSTITUTED BY OR AGAINST BANK WITH
RESPECT TO ANY COLLATERAL OR RELATING TO BORROWER.


 


6.12                        COVENANT REGARDING NEW LOAN PARTIES.  BORROWER
HEREBY COVENANTS AND AGREES TO PROVIDE TO BANK AT LEAST TWENTY (20) DAYS’ PRIOR
WRITTEN NOTICE OF THE CREATION OF ANY NEW DOMESTIC SUBSIDIARY OF BORROWER OR A
NEW DOMESTIC SUBSIDIARY OF ANY DOMESTIC SUBSIDIARY.  IF BANK DETERMINES THAT ANY
SUCH NEW SUBSIDIARY MERITS BECOMING A SECURED GUARANTOR OF THE OBLIGATIONS
HEREUNDER THEN BORROWER SHALL CAUSE SUCH ENTITY TO ENTER INTO

 

12

--------------------------------------------------------------------------------



 


BANK’S STANDARD GUARANTY AGREEMENT AND SECURITY AGREEMENT AND RELATED DOCUMENTS
AND AGREEMENTS (COLLECTIVELY, THE “GUARANTOR DOCUMENTS”) AND TAKE SUCH OTHER
ACTIONS FROM TIME TO TIME AS BANK SHALL REASONABLY DETERMINE ARE NECESSARY OR
ADVISABLE IN ORDER TO EFFECTUATE THE PURPOSES THEREOF.


 


6.13                        FURTHER ASSURANCES.  EXECUTE ANY FURTHER INSTRUMENTS
AND TAKE FURTHER ACTION AS BANK REASONABLY REQUESTS TO PERFECT OR CONTINUE
BANK’S LIEN IN THE COLLATERAL OR TO EFFECT THE PURPOSES OF THIS AGREEMENT. 
DELIVER TO BANK, WITHIN FIVE (5) DAYS AFTER THE SAME ARE SENT OR RECEIVED,
COPIES OF ALL CORRESPONDENCE, REPORTS, DOCUMENTS AND OTHER FILINGS WITH ANY
GOVERNMENTAL AUTHORITY REGARDING COMPLIANCE WITH OR MAINTENANCE OF GOVERNMENTAL
APPROVALS OR REQUIREMENTS OF LAW OR THAT COULD REASONABLY BE EXPECTED TO HAVE A
MATERIAL EFFECT ON ANY OF THE GOVERNMENTAL APPROVALS OR OTHERWISE ON THE
OPERATIONS OF BORROWER OR ANY OF ITS SUBSIDIARIES.


 


6.14                                INTERNATIONAL CASH, ETC. BORROWER HEREBY
AGREES TO USE ITS REASONABLE COMMERCIAL EFFORTS TO ASSIST BANK IN BANK’S
ACQUISITION OF AGREEMENTS WITH FOREIGN BANKING INSTITUTIONS IN ORDER FOR BANK TO
OBTAIN DIRECTION AND/OR CONTROL WITH RESPECT TO THE BANK ACCOUNTS OF THE FOREIGN
SUBSIDIARIES OF BORROWER; PROVIDED THAT, NO FOREIGN SUBSIDIARY SHALL BE REQUIRED
TO ENTER INTO ANY SUCH AGREEMENT THAT GRANTS A SECURITY INTEREST IN FAVOR OF
BANK OR GUARANTIES ALL OR ANY PORTION OF THE OBLIGATIONS, UNLESS BORROWER SHALL
HAVE DETERMINED THAT SUCH AGREEMENT IS NOT REASONABLY EXPECTED TO HAVE ADVERSE
TAX CONSEQUENCES TO BORROWER.  FURTHER, BORROWER SHALL NOT CAUSE OR PERMIT CASH
OR CASH EQUIVALENTS TO ACCUMULATE IN ANY OF THE FOREIGN SUBSIDIARIES OF
BORROWER, EXCLUDING CASH AND CASH EQUIVALENTS OF, AND IN ACCOUNTS OWNED BY,
MINDSPEED TECHNOLOGIES K.K. (JAPAN) TO THE EXTENT THAT SUCH CASH AND CASH
EQUIVALENTS ARE MATERIALLY GREATER THAN THOSE AMOUNTS NEEDED FOR THE OPERATION
OF SUCH ENTITIES IN THE ORDINARY COURSE OF BUSINESS; PROVIDED THAT BANK WILL
COOPERATE IN GOOD FAITH WITH BORROWER TO MODERATE, IN A REASONABLE MANNER,
WITHOUT ELIMINATING, THE REQUIREMENTS OF THIS SENTENCE TO AMELIORATE ANY
MATERIAL ADVERSE TAX CONSEQUENCES AFFECTING BORROWER AS A RESULT THEREOF.


 

7                                         NEGATIVE COVENANTS

 

Borrower shall not do any of the following without Bank’s prior written consent:

 


7.1                               DISPOSITIONS.  CONVEY, SELL, LEASE, LICENSE,
TRANSFER OR OTHERWISE DISPOSE OF (COLLECTIVELY “TRANSFER”), OR PERMIT ANY OF ITS
SUBSIDIARIES TO TRANSFER, ALL OR ANY PART OF ITS BUSINESS OR PROPERTY, EXCEPT
FOR:


 

(a)                                  Transfers in the ordinary course of
business for reasonably equivalent consideration;

 

(b)                                 Transfers constituting Permitted
Indebtedness, Permitted Investments or Permitted Liens;

 

(c)                                  Transfers constituting (i) non-exclusive
licenses and similar arrangements for the use of the property of Borrower or its
Subsidiaries in the ordinary course of business and other non-perpetual licenses
that may be exclusive in some respects other than territory (and/or that may be
exclusive as to territory only in discreet geographical areas outside of the
United States), but that could not result in a legal transfer of Borrower’s
title in the licensed property and (ii) exclusive licenses of certain
intellectual property of Borrower that arise in the ordinary course of business
consistent with the past business practices of Borrower;

 

(d)                                 Transfers otherwise permitted by the Loan
Documents;

 

(e)                                  Transfers of assets (other than Accounts
and Inventory unless such Transfer is in the ordinary course of Borrower’s
business), provided, that the aggregate net book value of all such Transfers by
Borrower and its Subsidiaries, together, shall not exceed in any fiscal year,
exceed $1,000,000, provided that upon the occurrence and continuance of an Event
of Default no such Transfers shall be permitted; and

 

(f)                                    Transfers consisting of patents of
Borrower that are not material to the business of Borrower.

 


7.2                                       CHANGES IN BUSINESS, CONTROL, OR
BUSINESS LOCATIONS. (1) ENGAGE IN ANY MATERIAL LINE OF BUSINESS OTHER THAN THOSE
LINES OF BUSINESS CONDUCTED BY BORROWER AND ITS SUBSIDIARIES ON THE DATE HEREOF
(WHICH LINES OF BUSINESS INCLUDE THE TELECOMMUNICATIONS AND SEMICONDUCTOR
BUSINESSES) AND ANY BUSINESSES REASONABLY RELATED, COMPLEMENTARY OR INCIDENTAL
THERETO OR REASONABLE EXTENSIONS THEREOF; (2) PERMIT OR SUFFER ANY CHANGE IN
CONTROL; (3) (A) CHANGE THE CHIEF EXECUTIVE LOCATION OF BORROWER OR OTHERWISE
CHANGE THE LOCATION OF THE CENTRAL OPERATING OFFICE OF BORROWER WITHOUT AT LEAST
THIRTY (30) DAYS’ PRIOR WRITTEN NOTICE TO BANK), OR (B) LOCATE COLLATERAL HAVING
A VALUE IN EXCESS OF $500,000 AT A NEW LOCATION WITHOUT (I) AT LEAST THIRTY (30)
DAYS’ PRIOR WRITTEN NOTICE TO

 

13

--------------------------------------------------------------------------------


 


BANK AND (II) WITH RESPECT TO COLLATERAL LOCATED AT DOMESTIC THIRD PARTY BAILEE
LOCATIONS HAVING A VALUE IN EXCESS OF $500,000, AT LEAST THIRTY (30) DAYS’ PRIOR
WRITTEN NOTICE TO BANK AND WITH BORROWER USING COMMERCIALLY REASONABLE EFFORTS
TO OBTAIN, WITHIN 60 DAYS, THIRD PARTY BAILEE LETTER AGREEMENTS FROM THE
OWNERS/OPERATORS OF ANY SUCH LOCATION OR LOCATIONS; (4) CHANGE ITS JURISDICTION
OF ORGANIZATION, (5) CHANGE ITS ORGANIZATIONAL ENTITY STATUS, (6) CHANGE ITS
LEGAL NAME, OR (7) CHANGE ANY ORGANIZATIONAL NUMBER (IF ANY) ASSIGNED BY ITS
JURISDICTION OF ORGANIZATION, PROVIDED THAT BORROWER MAY MAKE ANY OF THE CHANGES
DESCRIBED IN CLAUSES (4) THROUGH (7) AS LONG AS BORROWER PROVIDES BANK WITH
THIRTY (30) DAYS PRIOR WRITTEN NOTICE THEREOF AND TAKES SUCH ACTIONS AND
EXECUTES SUCH AGREEMENTS AND DOCUMENTS AS BANK DETERMINES ARE NECESSARY OR
ADVISABLE IN ORDER FOR BANK TO REMAIN PERFECTED IN THE COLLATERAL AND FOR
BORROWER TO REMAIN IN COMPLIANCE WITH THE TERMS AND CONDITIONS HEREOF, PROVIDED,
HOWEVER, UNDER NO CIRCUMSTANCES SHALL BORROWER EFFECT ANY SUCH CHANGES THAT
WOULD CAUSE IT TO BECOME A CORPORATION ORGANIZED UNDER THE LAWS OF ANY
JURISDICTION OUTSIDE OF THE UNITED STATES.  FURTHER, BORROWER HEREBY COVENANTS
AND AGREES TO PROVIDE TO BANK, UPON ITS REQUEST, A COMPLETE LIST OF THE
LOCATIONS AND ADDRESSES OF BORROWER AND EACH SUBSIDIARY UPON THE REQUEST OF BANK
AT SUCH TIMES AS BANK MAY REASONABLY REQUEST, WHICH SHALL GENERALLY BE DEEMED TO
BE NO MORE THAN ON A SEMI-ANNUAL BASIS UNLESS BANK DETERMINES THAT AN UPDATE
THERETO IS REASONABLY NECESSARY OR ADVISABLE.


 


7.3                               MERGERS OR ACQUISITIONS. (I) MERGE OR
CONSOLIDATE, OR PERMIT ANY OF ITS SUBSIDIARIES TO MERGE OR CONSOLIDATE, WITH ANY
PERSON, OTHER THAN WITH BORROWER OR ANY SUBSIDIARY OF BORROWER (BUT SUBJECT TO
(X), (Y) AND (Z) BELOW OF CLAUSE (II) HEREOF); OR (II) ACQUIRE, OR PERMIT ANY OF
ITS SUBSIDIARIES TO ACQUIRE, ALL OR SUBSTANTIALLY ALL OF THE CAPITAL STOCK OR
PROPERTY OF A PERSON OTHER THAN ANY SUCH ACQUISITION BY BORROWER OR A SUBSIDIARY
OF BORROWER WITH RESPECT TO ANY SUBSIDIARY OF BORROWER (PROVIDED THAT IF THE
PROPERTY BEING ACQUIRED IS PROPERTY OF A GUARANTOR, THE ACQUIRING ENTITY MUST BE
BORROWER OR A GUARANTOR), EXCEPT IN EACH OF (I) AND (II) ABOVE WHERE (X) NO
EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING OR WOULD RESULT FROM SUCH
ACTION, (Y) WITH RESPECT TO A MERGER OR CONSOLIDATION TRANSACTION, (1) BORROWER
IS THE SURVIVING ENTITY IN ANY SUCH TRANSACTION WHERE BORROWER IS ONE OF THE TWO
MERGING ENTITIES, (2) A GUARANTOR IS THE SURVIVING ENTITY IN ANY SUCH
TRANSACTION WHERE GUARANTOR IS ONE OF THE TWO MERGING ENTITIES AND BORROWER IS
NOT, AND (3) IF (1) AND (2) ARE NOT APPLICABLE, THEN A SUBSIDIARY IS THE
SURVIVING ENTITY RESULTING FROM ANY SUCH TRANSACTION, AND (Z) NO CHANGE IN
CONTROL OR OTHER BREACH OF ANY OTHER COVENANTS SET FORTH IN THIS AGREEMENT WOULD
RESULT THEREFROM (INCLUDING, WITHOUT LIMITATION, NO BREACH OF THE FINANCIAL
COVENANTS SET FORTH HEREIN DETERMINED ON A PRO FORMA BASIS ASSUMING THE
CONSUMMATION OF SUCH TRANSACTION).


 


7.4                               INDEBTEDNESS.  CREATE, INCUR, ASSUME, OR BE
LIABLE FOR ANY INDEBTEDNESS, OR PERMIT ANY SUBSIDIARY TO DO SO, OTHER THAN
PERMITTED INDEBTEDNESS.  MAKE ANY PAYMENTS ON ANY PERMITTED NOTES, EXCEPT THAT
BORROWER MAY MAKE REGULARLY SCHEDULES PAYMENTS OF PRINCIPAL AND INTEREST ON THE
PERMITTED NOTES, AND MAY REPAY OR REPURCHASE THE 2009 UNSECURED SENIOR NOTES,
IF, IN EACH OF THE FOREGOING INSTANCES, (I) NO EVENT OF DEFAULT HAS OCCURRED AND
IS CONTINUING AT THE TIME OF SUCH PAYMENT OR WOULD RESULT FROM, OR AFTER GIVING
EFFECT TO SUCH PAYMENT, AND (II) WITHOUT LIMITING THE GENERALITY OF THE
FOREGOING, AFTER GIVING EFFECT TO SUCH PAYMENT, BORROWER WILL BE IN COMPLIANCE
WITH THE FINANCIAL COVENANTS SET FORTH IN SECTION 6.9 OF THIS AGREEMENT.


 


7.5                               ENCUMBRANCE.  CREATE, INCUR, ALLOW, OR SUFFER
ANY LIEN ON ANY OF ITS PROPERTY, OR ASSIGN OR CONVEY ANY RIGHT TO RECEIVE
INCOME, INCLUDING THE SALE OF ANY ACCOUNTS, OR PERMIT ANY OF ITS SUBSIDIARIES TO
DO SO, EXCEPT FOR PERMITTED LIENS AND FURTHER WITH RESPECT TO FOREIGN
SUBSIDIARIES OF BORROWER, EXCEPT FOR INVOLUNTARY LIENS ARISING PURSUANT TO
STATUES OR LAWS UNDER THE COUNTRY OF ORGANIZATION THEREOF AND SPECIFICALLY SHALL
NOT INCLUDE LIENS FOR BORROWED MONEY OR LIENS THAT ANY SUCH ENTITY HAS
AFFIRMATIVELY AGREED TO IN A CONTRACT OR OTHER AFFIRMATIVE WRITTEN AGREEMENT,
DOCUMENT OR INSTRUMENT OF ANY KIND WHATSOEVER, PERMIT ANY COLLATERAL NOT TO BE
SUBJECT TO THE FIRST PRIORITY SECURITY INTEREST GRANTED HEREIN, OR ENTER INTO
ANY AGREEMENT, DOCUMENT, INSTRUMENT OR OTHER ARRANGEMENT (EXCEPT WITH OR IN
FAVOR OF BANK) WITH ANY PERSON WHICH DIRECTLY OR INDIRECTLY PROHIBITS OR HAS THE
EFFECT OF PROHIBITING BORROWER OR ANY SUBSIDIARY FROM ASSIGNING, MORTGAGING,
PLEDGING, GRANTING A SECURITY INTEREST IN OR UPON, OR ENCUMBERING ANY OF
BORROWER’S OR ANY SUBSIDIARY’S INTELLECTUAL PROPERTY, EXCEPT AS IS OTHERWISE
PERMITTED IN SECTION 7.1 HEREOF AND THE DEFINITION OF “PERMITTED LIEN” HEREIN.


 


7.6                               MAINTENANCE OF COLLATERAL ACCOUNTS.  MAINTAIN
ANY COLLATERAL ACCOUNT EXCEPT PURSUANT TO THE TERMS OF SECTION 6.8(B) HEREOF.


 


7.7                               DISTRIBUTIONS; INVESTMENTS.  (A) PAY ANY
DIVIDENDS OR MAKE ANY DISTRIBUTION OR PAYMENT OR REDEEM, RETIRE OR PURCHASE ANY
CAPITAL STOCK PROVIDED THAT (I) BORROWER MAY PAY DIVIDENDS SOLELY IN COMMON
STOCK; AND (II) BORROWER MAY REPURCHASE THE STOCK OF FORMER EMPLOYEES OR
CONSULTANTS PURSUANT TO RESTRICTED STOCK VESTING PLANS OR AS PART OF THE PAYMENT
BY SUCH EMPLOYEES OR CONSULTANTS FOR STOCK OPTIONS EXERCISED BY THEM; OR
(B) DIRECTLY OR INDIRECTLY MAKE ANY INVESTMENT OTHER THAN PERMITTED INVESTMENTS,
OR PERMIT ANY OF ITS SUBSIDIARIES TO DO SO.

 

14

--------------------------------------------------------------------------------


 


7.8                               TRANSACTIONS WITH AFFILIATES.  DIRECTLY OR
INDIRECTLY ENTER INTO OR PERMIT TO EXIST ANY MATERIAL TRANSACTION WITH ANY
AFFILIATE OF BORROWER, EXCEPT FOR TRANSACTIONS THAT ARE IN THE ORDINARY COURSE
OF BORROWER’S BUSINESS, UPON FAIR AND REASONABLE TERMS THAT ARE NO LESS
FAVORABLE TO BORROWER THAN WOULD BE OBTAINED IN AN ARM’S LENGTH TRANSACTION WITH
A NON-AFFILIATED PERSON, OTHER THAN FOR TRANSACTIONS CONSTITUTING PERMITTED
INVESTMENTS.


 


7.9                               SUBORDINATED DEBT.  (A) MAKE OR PERMIT ANY
PAYMENT ON ANY SUBORDINATED DEBT, EXCEPT UNDER THE TERMS OF THE SUBORDINATION,
INTERCREDITOR, OR OTHER SIMILAR AGREEMENT TO WHICH SUCH SUBORDINATED DEBT IS
SUBJECT, OR (B) AMEND ANY PROVISION IN ANY DOCUMENT RELATING TO THE SUBORDINATED
DEBT WHICH WOULD INCREASE THE AMOUNT THEREOF OR ADVERSELY AFFECT THE
SUBORDINATION THEREOF TO OBLIGATIONS OWED TO BANK, OTHER THAN FOR THE EXCHANGE
OR REPLACEMENT OF EXISTING SUBORDINATED DEBT FOR NEW SUBORDINATED DEBT ON
SUBSTANTIALLY THE SAME TERMS AND CONDITIONS AS THE SUBORDINATED DEBT BEING
EXCHANGED OR REPLACED (SUBJECT TO CONFIRMATION THEREOF BY BANK PRIOR TO THE
INCURRING OF ANY SUCH NEW SUBORDINATED DEBT) OR SUCH OTHER TERMS AND CONDITIONS
AS ARE ACCEPTABLE TO BANK.


 


7.10                        COMPLIANCE.  BECOME AN “INVESTMENT COMPANY” OR A
COMPANY CONTROLLED BY AN “INVESTMENT COMPANY”, UNDER THE INVESTMENT COMPANY ACT
OF 1940, AS AMENDED, OR UNDERTAKE AS ONE OF ITS IMPORTANT ACTIVITIES EXTENDING
CREDIT TO PURCHASE OR CARRY MARGIN STOCK (AS DEFINED IN REGULATION U OF THE
BOARD OF GOVERNORS OF THE FEDERAL RESERVE SYSTEM), OR USE THE PROCEEDS OF ANY
CREDIT EXTENSION FOR THAT PURPOSE; FAIL TO MEET THE MINIMUM FUNDING REQUIREMENTS
OF ERISA, PERMIT A REPORTABLE EVENT OR PROHIBITED TRANSACTION, AS DEFINED IN
ERISA, TO OCCUR; FAIL TO COMPLY WITH THE FEDERAL FAIR LABOR STANDARDS ACT OR
VIOLATE ANY OTHER LAW OR REGULATION, IF THE VIOLATION COULD REASONABLY BE
EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT ON BORROWER’S BUSINESS, OR PERMIT ANY
OF ITS SUBSIDIARIES TO DO SO; WITHDRAW OR PERMIT ANY SUBSIDIARY TO WITHDRAW FROM
PARTICIPATION IN, PERMIT PARTIAL OR COMPLETE TERMINATION OF, OR PERMIT THE
OCCURRENCE OF ANY OTHER EVENT WITH RESPECT TO, ANY PRESENT PENSION, PROFIT
SHARING AND DEFERRED COMPENSATION PLAN WHICH COULD REASONABLY BE EXPECTED TO
RESULT IN ANY LIABILITY OF BORROWER, INCLUDING ANY LIABILITY TO THE PENSION
BENEFIT GUARANTY CORPORATION OR ITS SUCCESSORS OR ANY OTHER GOVERNMENTAL AGENCY.


 

8                                         EVENTS OF DEFAULT

 

Any one of the following shall constitute an event of default (an “Event of
Default”) under this Agreement:

 


8.1                               PAYMENT DEFAULT.  BORROWER FAILS TO (A) MAKE
ANY PAYMENT OF PRINCIPAL OR INTEREST ON ANY CREDIT EXTENSION ON ITS DUE DATE, OR
(B) PAY ANY OTHER OBLIGATIONS WITHIN THREE (3) BUSINESS DAYS AFTER SUCH
OBLIGATIONS ARE DUE AND PAYABLE (WHICH THREE (3) BUSINESS DAY GRACE PERIOD SHALL
NOT APPLY TO PAYMENTS DUE ON THE REVOLVING LINE MATURITY DATE).  DURING THE CURE
PERIOD, THE FAILURE TO CURE THE PAYMENT DEFAULT IS NOT AN EVENT OF DEFAULT (BUT
NO CREDIT EXTENSION WILL BE MADE UNTIL SUCH DEFAULT IS CURED);


 


8.2                               COVENANT DEFAULT.


 

(a) Borrower fails or neglects to perform any obligation in Sections 6.5, 6.7 or
6.9, or violates any covenant in Section 7; or

 

(b) Borrower fails to comply with the obligations set forth in Section 6.2,
provided that with respect to Borrower’s obligations thereunder, not more than
once a year, Borrower shall have an additional ten (10) day period within which
to comply the reporting provisions thereof as long as Borrower provides written
notice of its intent to avail itself of such additional period and provides a
reasonable explanation therefor; or

 


(C) BORROWER FAILS OR NEGLECTS TO PERFORM, KEEP, OR OBSERVE ANY OTHER TERM,
PROVISION, CONDITION, COVENANT OR AGREEMENT CONTAINED IN THIS AGREEMENT OR ANY
LOAN DOCUMENTS, AND AS TO ANY DEFAULT (OTHER THAN THOSE SPECIFIED IN THIS
SECTION 8) UNDER SUCH OTHER TERM, PROVISION, CONDITION, COVENANT OR AGREEMENT
THAT CAN BE CURED, HAS FAILED TO CURE THE DEFAULT WITHIN TEN (10) BUSINESS DAYS
AFTER THE OCCURRENCE THEREOF; PROVIDED, HOWEVER, THAT IF THE DEFAULT CANNOT BY
ITS NATURE BE CURED WITHIN THE TEN (10) BUSINESS DAY PERIOD OR CANNOT AFTER
DILIGENT ATTEMPTS BY BORROWER BE CURED WITHIN SUCH TEN (10) BUSINESS DAY PERIOD,
AND SUCH DEFAULT IS LIKELY TO BE CURED WITHIN A REASONABLE TIME, THEN BORROWER
SHALL HAVE AN ADDITIONAL PERIOD (WHICH SHALL NOT IN ANY CASE EXCEED THIRTY (30)
DAYS) TO ATTEMPT TO CURE SUCH DEFAULT, AND WITHIN SUCH REASONABLE TIME PERIOD
THE FAILURE TO CURE THE DEFAULT SHALL NOT BE DEEMED AN EVENT OF DEFAULT (BUT NO
CREDIT EXTENSIONS SHALL BE MADE UNTIL SUCH DEFAULT IS CURED).  GRACE PERIODS
PROVIDED UNDER THIS SECTION SHALL NOT APPLY, AMONG OTHER THINGS, TO FINANCIAL
COVENANTS OR ANY OTHER COVENANTS SET FORTH IN SUBSECTION (A) OR SUBSECTION
(B) ABOVE;

 

15

--------------------------------------------------------------------------------



 


8.3                               MATERIAL ADVERSE CHANGE.  A MATERIAL ADVERSE
CHANGE OCCURS;


 


8.4                               ATTACHMENT; LEVY; RESTRAINT ON BUSINESS. 
(A) (I) THE SERVICE OF PROCESS SEEKING TO ATTACH, BY TRUSTEE OR SIMILAR PROCESS,
ANY FUNDS OF BORROWER OR OF ANY ENTITY UNDER CONTROL OF BORROWER (INCLUDING A
SUBSIDIARY) ON DEPOSIT WITH BANK OR ANY BANK AFFILIATE, OR (II) A NOTICE OF
LIEN, LEVY, OR ASSESSMENT IS FILED AGAINST ANY OF BORROWER’S ASSETS BY ANY
GOVERNMENT AGENCY, AND THE SAME UNDER SUBCLAUSES (I) AND (II) HEREOF ARE NOT,
WITHIN TEN (10) DAYS AFTER THE OCCURRENCE THEREOF, DISCHARGED OR STAYED (WHETHER
THROUGH THE POSTING OF A BOND OR OTHERWISE); PROVIDED, HOWEVER, NO CREDIT
EXTENSIONS SHALL BE MADE UNTIL SUCH DEFAULT IS CURED; AND (B) (I) ANY MATERIAL
PORTION OF BORROWER’S ASSETS IS ATTACHED, SEIZED, LEVIED ON, OR COMES INTO
POSSESSION OF A TRUSTEE OR RECEIVER, OR (II) ANY COURT ORDER ENJOINS, RESTRAINS,
OR PREVENTS BORROWER FROM CONDUCTING ANY PART OF ITS BUSINESS;


 


8.5                               INSOLVENCY.  (A) BORROWER IS UNABLE TO PAY ITS
DEBTS (INCLUDING TRADE DEBTS) AS THEY BECOME DUE OR OTHERWISE BECOMES INSOLVENT;
(B) BORROWER BEGINS AN INSOLVENCY PROCEEDING; OR (C) AN INSOLVENCY PROCEEDING IS
BEGUN AGAINST BORROWER AND NOT DISMISSED OR STAYED WITHIN FORTY-FIVE (45) DAYS
(BUT NO CREDIT EXTENSIONS SHALL BE MADE WHILE ANY OF THE CONDITIONS DESCRIBED IN
CLAUSE (A) EXIST AND/OR UNTIL ANY INSOLVENCY PROCEEDING IS DISMISSED);


 


8.6                               OTHER AGREEMENTS; GUARANTOR DOCUMENTS
DEFAULT.  THERE IS A DEFAULT IN ANY AGREEMENT TO WHICH BORROWER OR ANY GUARANTOR
IS A PARTY WITH A THIRD PARTY OR PARTIES RESULTING IN A RIGHT BY SUCH THIRD
PARTY OR PARTIES, WHETHER OR NOT EXERCISED, TO ACCELERATE THE MATURITY OF ANY
INDEBTEDNESS IN AN AMOUNT IN EXCESS OF $1,000,000 OR THAT COULD HAVE A MATERIAL
ADVERSE EFFECT ON BORROWER’S OR ANY GUARANTOR’S BUSINESS; OR AN EVENT OF DEFAULT
OCCURS UNDER ANY OF THE GUARANTOR DOCUMENTS.


 


8.7                               JUDGMENTS.  ONE OR MORE JUDGMENTS, ORDERS, OR
DECREES FOR THE PAYMENT OF MONEY IN AN AMOUNT, INDIVIDUALLY OR IN THE AGGREGATE,
OF AT LEAST $250,000 (TO THE EXTENT NOT COVERED BY INDEPENDENT THIRD-PARTY
INSURANCE AS TO WHICH THE INSURANCE CARRIER DOES NOT DISPUTE COVERAGE) SHALL BE
RENDERED AGAINST BORROWER AND SHALL REMAIN UNSATISFIED, UNVACATED, OR UNSTAYED
FOR A PERIOD OF TEN (10) DAYS AFTER THE ENTRY THEREOF (PROVIDED THAT NO CREDIT
EXTENSIONS MAY BE MADE, AT THE OPTION OF BANK, PRIOR TO THE SATISFACTION,
VACATION, OR STAY OF SUCH JUDGMENT, ORDER, OR DECREE);


 


8.8                               MISREPRESENTATIONS.  BORROWER OR ANY PERSON
ACTING FOR BORROWER MAKES ANY REPRESENTATION, WARRANTY, OR OTHER STATEMENT NOW
OR LATER IN THIS AGREEMENT, ANY LOAN DOCUMENT OR IN ANY WRITING DELIVERED TO
BANK OR TO INDUCE BANK TO ENTER THIS AGREEMENT OR ANY LOAN DOCUMENT, AND SUCH
REPRESENTATION, WARRANTY, OR OTHER STATEMENT IS INCORRECT IN ANY MATERIAL
RESPECT WHEN MADE;


 


8.9                               SUBORDINATED DEBT.  A DEFAULT OR BREACH OCCURS
UNDER ANY AGREEMENT BETWEEN BORROWER AND ANY CREDITOR OF BORROWER OWED
$1,000,000 OR MORE THAT SIGNED A SUBORDINATION, INTERCREDITOR, OR OTHER SIMILAR
AGREEMENT WITH BANK, OR ANY CREDITOR THAT HAS SIGNED SUCH AN AGREEMENT WITH BANK
BREACHES ANY TERMS OF SUCH AGREEMENT, IN EACH CASE WHERE ANY SUCH DEFAULT OR
BREACH ENTITLES THE CREDITOR PARTY THERETO TO ACCELERATE THE OBLIGATIONS THAT
ARE THE SUBJECT OF ANY SUCH AGREEMENT; OR


 

 8.10                     Governmental Approvals.  Any Governmental Approval
shall have been (a) revoked, rescinded, suspended, modified in an adverse manner
or not renewed in the ordinary course for a full term or (b) subject to any
decision by a Governmental Authority that designates a hearing with respect to
any applications for renewal of any of such Governmental Approval or that could
result in the Governmental Authority taking any of the actions described in
clause (a) above, and such decision or such revocation, rescission, suspension,
modification or non-renewal has, or could reasonably be expected to have, a
Material Adverse Change.

 

9                                         BANK’S RIGHTS AND REMEDIES

 


9.1                               RIGHTS AND REMEDIES.  WHILE AN EVENT OF
DEFAULT OCCURS AND CONTINUES BANK MAY, WITHOUT NOTICE OR DEMAND, DO ANY OR ALL
OF THE FOLLOWING:


 

(A)                                  DECLARE ALL OBLIGATIONS IMMEDIATELY DUE AND
PAYABLE (BUT IF AN EVENT OF DEFAULT DESCRIBED IN SECTION 8.5(B) OR (C) OCCURS
ALL OBLIGATIONS ARE IMMEDIATELY DUE AND PAYABLE WITHOUT ANY ACTION BY BANK);

 

(B)                                 STOP ADVANCING MONEY OR EXTENDING CREDIT FOR
BORROWER’S BENEFIT UNDER THIS AGREEMENT OR UNDER ANY OTHER AGREEMENT BETWEEN
BORROWER AND BANK;

 

16

--------------------------------------------------------------------------------


 

(C)                                  DEMAND THAT BORROWER (I) DEPOSITS CASH WITH
BANK IN AN AMOUNT EQUAL TO THE AGGREGATE AMOUNT OF ANY LETTERS OF CREDIT
REMAINING UNDRAWN, AS COLLATERAL SECURITY FOR THE REPAYMENT OF ANY FUTURE
DRAWINGS UNDER SUCH LETTERS OF CREDIT, AND BORROWER SHALL FORTHWITH DEPOSIT AND
PAY SUCH AMOUNTS, AND (II) PAY IN ADVANCE ALL LETTER OF CREDIT FEES SCHEDULED TO
BE PAID OR PAYABLE OVER THE REMAINING TERM OF ANY LETTERS OF CREDIT;

 

(D)                                 SETTLE OR ADJUST DISPUTES AND CLAIMS
DIRECTLY WITH ACCOUNT DEBTORS FOR AMOUNTS ON TERMS AND IN ANY ORDER THAT BANK
CONSIDERS ADVISABLE, NOTIFY ANY PERSON OWING BORROWER MONEY OF BANK’S SECURITY
INTEREST IN SUCH FUNDS, AND VERIFY THE AMOUNT OF SUCH ACCOUNT;

 

(E)                                  MAKE ANY PAYMENTS AND DO ANY ACTS IT
CONSIDERS NECESSARY OR REASONABLE TO PROTECT THE COLLATERAL AND/OR ITS SECURITY
INTEREST IN THE COLLATERAL.  BORROWER SHALL ASSEMBLE THE COLLATERAL IF BANK
REQUESTS AND MAKE IT AVAILABLE AS BANK DESIGNATES.  BANK MAY ENTER PREMISES
WHERE THE COLLATERAL IS LOCATED, TAKE AND MAINTAIN POSSESSION OF ANY PART OF THE
COLLATERAL, AND PAY, PURCHASE, CONTEST, OR COMPROMISE ANY LIEN WHICH APPEARS TO
BE PRIOR OR SUPERIOR TO ITS SECURITY INTEREST AND PAY ALL EXPENSES INCURRED.
BORROWER GRANTS BANK A LICENSE TO ENTER AND OCCUPY ANY OF ITS PREMISES, WITHOUT
CHARGE, TO EXERCISE ANY OF BANK’S RIGHTS OR REMEDIES;

 

(F)                                    APPLY TO THE OBLIGATIONS ANY (I) BALANCES
AND DEPOSITS OF BORROWER IT HOLDS, OR (II) ANY AMOUNT HELD BY BANK OWING TO OR
FOR THE CREDIT OR THE ACCOUNT OF BORROWER;

 

(G)                                 SHIP, RECLAIM, RECOVER, STORE, FINISH,
MAINTAIN, REPAIR, PREPARE FOR SALE, ADVERTISE FOR SALE, AND SELL THE
COLLATERAL.  BANK IS HEREBY GRANTED A NON-EXCLUSIVE, ROYALTY-FREE LICENSE OR
OTHER RIGHT TO USE, WITHOUT CHARGE, BORROWER’S LABELS, PATENTS, COPYRIGHTS, MASK
WORKS, RIGHTS OF USE OF ANY NAME, TRADE SECRETS, TRADE NAMES, TRADEMARKS,
SERVICE MARKS, AND ADVERTISING MATTER, OR ANY SIMILAR PROPERTY AS IT PERTAINS TO
THE COLLATERAL, IN COMPLETING PRODUCTION OF, ADVERTISING FOR SALE, AND SELLING
ANY COLLATERAL AND, IN CONNECTION WITH BANK’S EXERCISE OF ITS RIGHTS UNDER THIS
SECTION, BORROWER’S RIGHTS UNDER ALL LICENSES AND ALL FRANCHISE AGREEMENTS INURE
TO BANK’S BENEFIT;

 

(H)                                 PLACE A “HOLD” ON ANY ACCOUNT MAINTAINED
WITH BANK AND/OR DELIVER A NOTICE OF EXCLUSIVE CONTROL, ANY ENTITLEMENT ORDER,
OR OTHER DIRECTIONS OR INSTRUCTIONS PURSUANT TO ANY CONTROL AGREEMENT OR SIMILAR
AGREEMENTS PROVIDING CONTROL OF ANY COLLATERAL;

 

(I)                                     DEMAND AND RECEIVE POSSESSION OF
BORROWER’S BOOKS; AND

 

(J)                                     EXERCISE ALL RIGHTS AND REMEDIES
AVAILABLE TO BANK UNDER THE LOAN DOCUMENTS OR AT LAW OR EQUITY, INCLUDING ALL
REMEDIES PROVIDED UNDER THE CODE (INCLUDING DISPOSAL OF THE COLLATERAL PURSUANT
TO THE TERMS THEREOF).

 

In addition to the foregoing, at any time after Bank accelerates the Obligations
and terminates all commitments under this Agreement, Bank may terminate any FX
Forward Contracts.

 


9.2                               POWER OF ATTORNEY.  BORROWER HEREBY
IRREVOCABLY APPOINTS BANK AS ITS LAWFUL ATTORNEY-IN-FACT, EXERCISABLE UPON THE
OCCURRENCE AND DURING THE CONTINUANCE OF AN EVENT OF DEFAULT, TO:  (A) ENDORSE
BORROWER’S NAME ON ANY CHECKS OR OTHER FORMS OF PAYMENT OR SECURITY; (B) SIGN
BORROWER’S NAME ON ANY INVOICE OR BILL OF LADING FOR ANY ACCOUNT OR DRAFTS
AGAINST ACCOUNT DEBTORS; (C) SETTLE AND ADJUST DISPUTES AND CLAIMS ABOUT THE
ACCOUNTS DIRECTLY WITH ACCOUNT DEBTORS, FOR AMOUNTS AND ON TERMS BANK DETERMINES
REASONABLE; (D) MAKE, SETTLE, AND ADJUST ALL CLAIMS UNDER BORROWER’S INSURANCE
POLICIES; (E) PAY, CONTEST OR SETTLE ANY LIEN, CHARGE, ENCUMBRANCE, SECURITY
INTEREST, AND ADVERSE CLAIM IN OR TO THE COLLATERAL, OR ANY JUDGMENT BASED
THEREON, OR OTHERWISE TAKE ANY ACTION TO TERMINATE OR DISCHARGE THE SAME; AND
(F) TRANSFER THE COLLATERAL INTO THE NAME OF BANK OR A THIRD PARTY AS THE CODE
PERMITS.  BORROWER HEREBY APPOINTS BANK AS ITS LAWFUL ATTORNEY-IN-FACT TO SIGN
BORROWER’S NAME ON ANY DOCUMENTS NECESSARY TO PERFECT OR CONTINUE THE PERFECTION
OF BANK’S SECURITY INTEREST IN THE COLLATERAL REGARDLESS OF WHETHER AN EVENT OF
DEFAULT HAS OCCURRED UNTIL ALL OBLIGATIONS HAVE BEEN SATISFIED IN FULL AND BANK
IS UNDER NO FURTHER OBLIGATION TO MAKE CREDIT EXTENSIONS HEREUNDER.  BANK’S
FOREGOING APPOINTMENT AS BORROWER’S ATTORNEY IN FACT, AND ALL OF BANK’S RIGHTS
AND POWERS, COUPLED WITH AN INTEREST, ARE IRREVOCABLE UNTIL ALL OBLIGATIONS HAVE
BEEN FULLY REPAID AND PERFORMED AND BANK’S OBLIGATION TO PROVIDE CREDIT
EXTENSIONS TERMINATES.


 


9.3                               PROTECTIVE PAYMENTS.  IF BORROWER FAILS TO
OBTAIN THE INSURANCE CALLED FOR BY SECTION 6.7 OR FAILS TO PAY ANY PREMIUM
THEREON OR FAILS TO PAY ANY OTHER AMOUNT WHICH BORROWER IS OBLIGATED TO PAY
UNDER THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, BANK MAY OBTAIN SUCH INSURANCE
OR MAKE SUCH PAYMENT, AND ALL AMOUNTS SO PAID BY BANK ARE BANK EXPENSES AND
IMMEDIATELY DUE AND PAYABLE, BEARING INTEREST AT THE THEN HIGHEST APPLICABLE

 

17

--------------------------------------------------------------------------------



 


RATE, AND SECURED BY THE COLLATERAL.  BANK WILL MAKE REASONABLE EFFORTS TO
PROVIDE BORROWER WITH NOTICE OF BANK OBTAINING SUCH INSURANCE AT THE TIME IT IS
OBTAINED OR WITHIN A REASONABLE TIME THEREAFTER.  NO PAYMENTS BY BANK ARE DEEMED
AN AGREEMENT TO MAKE SIMILAR PAYMENTS IN THE FUTURE OR BANK’S WAIVER OF ANY
EVENT OF DEFAULT.


 


9.4                               APPLICATION OF PAYMENTS AND PROCEEDS. 
BORROWER SHALL HAVE NO RIGHT TO SPECIFY THE ORDER OR THE ACCOUNTS TO WHICH BANK
SHALL ALLOCATE OR APPLY ANY PAYMENTS REQUIRED TO BE MADE BY BORROWER TO BANK OR
OTHERWISE RECEIVED BY BANK UNDER THIS AGREEMENT WHEN ANY SUCH ALLOCATION OR
APPLICATION IS NOT SPECIFIED ELSEWHERE IN THIS AGREEMENT.  IF AN EVENT OF
DEFAULT HAS OCCURRED AND IS CONTINUING, BANK MAY APPLY ANY FUNDS IN ITS
POSSESSION, WHETHER FROM BORROWER ACCOUNT BALANCES, PAYMENTS, PROCEEDS REALIZED
AS THE RESULT OF ANY COLLECTION OF ACCOUNTS OR OTHER DISPOSITION OF THE
COLLATERAL, OR OTHERWISE, TO THE OBLIGATIONS IN SUCH ORDER AS BANK SHALL
DETERMINE IN ITS SOLE DISCRETION.  ANY SURPLUS SHALL BE PAID TO BORROWER BY
CREDIT TO THE DESIGNATED DEPOSIT ACCOUNT OR TO OTHER PERSONS LEGALLY ENTITLED
THERETO; BORROWER SHALL REMAIN LIABLE TO BANK FOR ANY DEFICIENCY.  IF BANK, IN
ITS GOOD FAITH BUSINESS JUDGMENT, DIRECTLY OR INDIRECTLY ENTERS INTO A DEFERRED
PAYMENT OR OTHER CREDIT TRANSACTION WITH ANY PURCHASER AT ANY SALE OF
COLLATERAL, BANK SHALL HAVE THE OPTION, EXERCISABLE AT ANY TIME, OF EITHER
REDUCING THE OBLIGATIONS BY THE PRINCIPAL AMOUNT OF THE PURCHASE PRICE OR
DEFERRING THE REDUCTION OF THE OBLIGATIONS UNTIL THE ACTUAL RECEIPT BY BANK OF
CASH THEREFOR.


 


9.5                               BANK’S LIABILITY FOR COLLATERAL.  SO LONG AS
BANK COMPLIES WITH REASONABLE BANKING PRACTICES REGARDING THE SAFEKEEPING OF THE
COLLATERAL IN THE POSSESSION OR UNDER THE CONTROL OF BANK, BANK SHALL NOT BE
LIABLE OR RESPONSIBLE FOR: (A) THE SAFEKEEPING OF THE COLLATERAL; (B) ANY LOSS
OR DAMAGE TO THE COLLATERAL; (C) ANY DIMINUTION IN THE VALUE OF THE COLLATERAL;
OR (D) ANY ACT OR DEFAULT OF ANY CARRIER, WAREHOUSEMAN, BAILEE, OR OTHER
PERSON.  BORROWER BEARS ALL RISK OF LOSS, DAMAGE OR DESTRUCTION OF THE
COLLATERAL.


 


9.6                               NO WAIVER; REMEDIES CUMULATIVE.  BANK’S
FAILURE, AT ANY TIME OR TIMES, TO REQUIRE STRICT PERFORMANCE BY BORROWER OF ANY
PROVISION OF THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT SHALL NOT WAIVE, AFFECT,
OR DIMINISH ANY RIGHT OF BANK THEREAFTER TO DEMAND STRICT PERFORMANCE AND
COMPLIANCE HEREWITH OR THEREWITH.  NO WAIVER HEREUNDER SHALL BE EFFECTIVE UNLESS
SIGNED BY BANK AND THEN IS ONLY EFFECTIVE FOR THE SPECIFIC INSTANCE AND PURPOSE
FOR WHICH IT IS GIVEN.  BANK’S RIGHTS AND REMEDIES UNDER THIS AGREEMENT AND THE
OTHER LOAN DOCUMENTS ARE CUMULATIVE.  BANK HAS ALL RIGHTS AND REMEDIES PROVIDED
UNDER THE CODE, BY LAW, OR IN EQUITY.  BANK’S EXERCISE OF ONE RIGHT OR REMEDY IS
NOT AN ELECTION, AND BANK’S WAIVER OF ANY EVENT OF DEFAULT IS NOT A CONTINUING
WAIVER.  BANK’S DELAY IN EXERCISING ANY REMEDY IS NOT A WAIVER, ELECTION, OR
ACQUIESCENCE.


 


9.7                               DEMAND WAIVER.  BORROWER WAIVES DEMAND, NOTICE
OF DEFAULT OR DISHONOR, NOTICE OF PAYMENT AND NONPAYMENT, NOTICE OF ANY DEFAULT,
NONPAYMENT AT MATURITY, RELEASE, COMPROMISE, SETTLEMENT, EXTENSION, OR RENEWAL
OF ACCOUNTS, DOCUMENTS, INSTRUMENTS, CHATTEL PAPER, AND GUARANTEES HELD BY BANK
ON WHICH BORROWER IS LIABLE.


 

10                                  NOTICES

 

All notices, consents, requests, approvals, demands, or other communication by
any party to this Agreement or any other Loan Document must be in writing and
shall be deemed to have been validly served, given, or delivered: (a) upon the
earlier of actual receipt and three (3) Business Days after deposit in the U.S.
mail, first class, registered or certified mail return receipt requested, with
proper postage prepaid; (b) upon transmission, when sent by electronic mail or
facsimile transmission; (c) one (1) Business Day after deposit with a reputable
overnight courier with all charges prepaid; or (d) when delivered, if
hand-delivered by messenger, all of which shall be addressed to the party to be
notified and sent to the address, facsimile number, or email address indicated
below.  Bank or Borrower may change its mailing or electronic mail address or
facsimile number by giving the other party written notice thereof in accordance
with the terms of this Section 10.

 

18

--------------------------------------------------------------------------------


 

If to Borrower:

 

Mindspeed Technologies, Inc.

 

 

4000 MacArthur Blvd., East Tower

 

 

Newport Beach, CA 92660

 

 

Attn: Chief Financial Officer

 

 

Fax: 949-579-6106

 

 

Email:   bret.johnsen@mindspeed.com

 

 

 

With a copy to:

 

Mindspeed Technologies, Inc.

 

 

4000 MacArthur Blvd., East Tower

 

 

Newport Beach, CA 92660

 

 

Attn: General Counsel

 

 

Fax: 949-579-3010

 

 

Email:   brandi.steege@mindspeed.com

 

 

 

If to Bank:

 

Silicon Valley Bank

 

 

38 Technology Drive, Suite 150

 

 

Irvine, CA 92618

 

 

Attn: Derek Brunelle

 

 

Fax: 949-790-9007

 

 

Email:   dbrunelle@svb.com

 

11                                  CHOICE OF LAW, VENUE, JURY TRIAL WAIVER AND
JUDICIAL REFERENCE

 

California law governs the Loan Documents without regard to principles of
conflicts of law.  Borrower and Bank each submit to the exclusive jurisdiction
of the State and Federal courts in Santa Clara County, California; provided,
however, that nothing in this Agreement shall be deemed to operate to preclude
Bank from bringing suit or taking other legal action in any other jurisdiction
to realize on the Collateral or any other security for the Obligations, or to
enforce a judgment or other court order in favor of Bank.  Borrower expressly
submits and consents in advance to such jurisdiction in any action or suit
commenced in any such court, and Borrower hereby waives any objection that it
may have based upon lack of personal jurisdiction, improper venue, or forum non
conveniens and hereby consents to the granting of such legal or equitable relief
as is deemed appropriate by such court.  Borrower hereby waives personal service
of the summons, complaints, and other process issued in such action or suit and
agrees that service of such summons, complaints, and other process may be made
by registered or certified mail addressed to Borrower at the address set forth
in Section 10 of this Agreement and that service so made shall be deemed
completed upon the earlier to occur of Borrower’s actual receipt thereof or
three (3) days after deposit in the U.S. mails, proper postage prepaid.

 

TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, BORROWER AND BANK EACH WAIVE
THEIR RIGHT TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION ARISING OUT OF OR
BASED UPON THIS AGREEMENT, THE LOAN DOCUMENTS OR ANY CONTEMPLATED TRANSACTION,
INCLUDING CONTRACT, TORT, BREACH OF DUTY AND ALL OTHER CLAIMS. THIS WAIVER IS A
MATERIAL INDUCEMENT FOR BOTH PARTIES TO ENTER INTO THIS AGREEMENT.  EACH PARTY
HAS REVIEWED THIS WAIVER WITH ITS COUNSEL.

 

WITHOUT INTENDING IN ANY WAY TO LIMIT THE PARTIES’ AGREEMENT TO WAIVE THEIR
RESPECTIVE RIGHT TO A TRIAL BY JURY, if the above waiver of the right to a trial
by jury is not enforceable, the parties hereto agree that any and all disputes
or controversies of any nature between them arising at any time shall be decided
by a reference to a private judge, mutually selected by the parties (or, if they
cannot agree, by the Presiding Judge of the Santa Clara County, California
Superior Court) appointed in accordance with California Code of Civil Procedure
Section 638 (or pursuant to comparable provisions of federal law if the dispute
falls within the exclusive jurisdiction of the federal courts), sitting without
a jury, in Santa Clara County, California; and the parties hereby submit to the
jurisdiction of such court.  The reference proceedings shall be conducted
pursuant to and in accordance with the provisions of California Code of Civil
Procedure §§ 638 through 645.1, inclusive.  The private judge shall have the
power, among others, to grant provisional relief, including without limitation,
entering temporary restraining orders, issuing preliminary and permanent
injunctions and appointing receivers.  All such proceedings shall be closed to
the public and confidential and all records relating thereto shall be
permanently sealed.  If during the course of any dispute, a party desires to
seek provisional relief, but a judge has not been appointed at that point
pursuant to the judicial reference procedures, then such party may apply to the
Santa Clara County, California Superior Court for such relief.  The proceeding
before the private judge shall be conducted in the

 

19

--------------------------------------------------------------------------------


 

same manner as it would be before a court under the rules of evidence applicable
to judicial proceedings.  The parties shall be entitled to discovery which shall
be conducted in the same manner as it would be before a court under the rules of
discovery applicable to judicial proceedings.  The private judge shall oversee
discovery and may enforce all discovery rules and order applicable to judicial
proceedings in the same manner as a trial court judge.  The parties agree that
the selected or appointed private judge shall have the power to decide all
issues in the action or proceeding, whether of fact or of law, and shall report
a statement of decision thereon pursuant to the California Code of Civil
Procedure § 644(a).  Nothing in this paragraph shall limit the right of any
party at any time to exercise self-help remedies, foreclose against collateral,
or obtain provisional remedies.  The private judge shall also determine all
issues relating to the applicability, interpretation, and enforceability of this
paragraph.

 

12                                  GENERAL PROVISIONS

 


12.1                        TERMINATION PRIOR TO REVOLVING LINE MATURITY DATE. 
THIS AGREEMENT MAY BE TERMINATED PRIOR TO THE REVOLVING LINE MATURITY DATE BY
BORROWER, EFFECTIVE THREE (3) BUSINESS DAYS AFTER WRITTEN NOTICE OF TERMINATION
IS GIVEN TO BANK.  NOTWITHSTANDING ANY SUCH TERMINATION, BANK’S LIEN AND
SECURITY INTEREST IN THE COLLATERAL SHALL CONTINUE UNTIL BORROWER FULLY
SATISFIES ITS OBLIGATIONS (OTHER THAN FOR INCHOATE INDEMNITY OBLIGATIONS) AND
PROVIDES CASH COLLATERAL FOR ANY LETTERS OF CREDIT IN AN AMOUNT AND SUBJECT TO
SUCH TERMS AND CONDITIONS AS ARE ACCEPTABLE TO BANK.  IF SUCH TERMINATION IS AT
BORROWER’S ELECTION OR AT BANK’S ELECTION DUE TO THE OCCURRENCE AND CONTINUANCE
OF AN EVENT OF DEFAULT, BORROWER SHALL PAY TO BANK, IN ADDITION TO THE PAYMENT
OF ANY OTHER EXPENSES OR FEES THEN-OWING, A TERMINATION FEE IN AN AMOUNT EQUAL
TO THE FOLLOWING:


 


(I) 3.00% OF THE REVOLVING LINE MAXIMUM DOLLAR AMOUNT IF TERMINATION IS
EFFECTIVE PRIOR TO THE FIRST ANNIVERSARY OF THE EFFECTIVE DATE;


 


(II) 2.00% OF THE REVOLVING LINE MAXIMUM DOLLAR AMOUNT IF TERMINATION IS
EFFECTIVE ON OR AFTER THE FIRST ANNIVERSARY OF THE EFFECTIVE DATE AND PRIOR TO
THE SECOND ANNIVERSARY OF THE EFFECTIVE DATE; AND


 


(III) 1.00% OF THE REVOLVING LINE MAXIMUM DOLLAR AMOUNT IF TERMINATION IS
EFFECTIVE ON OR AFTER THE SECOND ANNIVERSARY OF THE EFFECTIVE DATE AND PRIOR TO
90 DAYS BEFORE THE THIRD ANNIVERSARY OF THE EFFECTIVE DATE;


 


PROVIDED THAT NO TERMINATION FEE SHALL BE CHARGED IF THE CREDIT FACILITY
HEREUNDER IS REPLACED WITH A NEW FACILITY FROM BANK OR ANOTHER DIVISION OF BANK.


 


12.2                        SUCCESSORS AND ASSIGNS.  THIS AGREEMENT BINDS AND IS
FOR THE BENEFIT OF THE SUCCESSORS AND PERMITTED ASSIGNS OF EACH PARTY.  BORROWER
MAY NOT ASSIGN THIS AGREEMENT OR ANY RIGHTS OR OBLIGATIONS UNDER IT WITHOUT
BANK’S PRIOR WRITTEN CONSENT (WHICH MAY BE GRANTED OR WITHHELD IN BANK’S
DISCRETION).  BANK HAS THE RIGHT, WITHOUT THE CONSENT OF OR NOTICE TO BORROWER,
TO SELL, TRANSFER, NEGOTIATE, OR GRANT PARTICIPATION IN ALL OR ANY PART OF, OR
ANY INTEREST IN, BANK’S OBLIGATIONS, RIGHTS, AND BENEFITS UNDER THIS AGREEMENT
AND THE OTHER LOAN DOCUMENTS.


 


12.3                        INDEMNIFICATION.  BORROWER AGREES TO INDEMNIFY,
DEFEND AND HOLD BANK AND ITS DIRECTORS, OFFICERS, EMPLOYEES, AGENTS, ATTORNEYS,
OR ANY OTHER PERSON AFFILIATED WITH OR REPRESENTING BANK (EACH, AN “INDEMNIFIED
PERSON”) HARMLESS AGAINST:  (A) ALL OBLIGATIONS, DEMANDS, CLAIMS, AND
LIABILITIES (COLLECTIVELY, “CLAIMS”) ASSERTED BY ANY OTHER PARTY IN CONNECTION
WITH THE TRANSACTIONS CONTEMPLATED BY THE LOAN DOCUMENTS; AND (B) ALL LOSSES OR
BANK EXPENSES INCURRED, OR PAID BY SUCH INDEMNIFIED PERSON FROM, FOLLOWING, OR
ARISING FROM TRANSACTIONS BETWEEN BANK AND BORROWER (INCLUDING REASONABLE
ATTORNEYS’ FEES AND EXPENSES), EXCEPT FOR CLAIMS AND/OR LOSSES DIRECTLY CAUSED
BY SUCH INDEMNIFIED PERSON’S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT.


 


12.4                        TIME OF ESSENCE.  TIME IS OF THE ESSENCE FOR THE
PERFORMANCE OF ALL OBLIGATIONS IN THIS AGREEMENT.


 


12.5                        SEVERABILITY OF PROVISIONS.  EACH PROVISION OF THIS
AGREEMENT IS SEVERABLE FROM EVERY OTHER PROVISION IN DETERMINING THE
ENFORCEABILITY OF ANY PROVISION.


 


12.6                        AMENDMENTS IN WRITING; INTEGRATION.  ALL AMENDMENTS
TO THIS AGREEMENT MUST BE IN WRITING AND SIGNED BY BOTH BANK AND BORROWER.  THIS
AGREEMENT AND THE LOAN DOCUMENTS REPRESENT THE ENTIRE AGREEMENT ABOUT THIS
SUBJECT MATTER AND SUPERSEDE PRIOR NEGOTIATIONS OR AGREEMENTS.  ALL PRIOR
AGREEMENTS, UNDERSTANDINGS, REPRESENTATIONS, WARRANTIES, AND NEGOTIATIONS
BETWEEN THE PARTIES ABOUT THE SUBJECT MATTER OF THIS AGREEMENT AND THE LOAN
DOCUMENTS MERGE INTO THIS AGREEMENT AND THE LOAN DOCUMENTS.

 

20

--------------------------------------------------------------------------------


 


12.7                        COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED IN ANY
NUMBER OF COUNTERPARTS AND BY DIFFERENT PARTIES ON SEPARATE COUNTERPARTS, EACH
OF WHICH, WHEN EXECUTED AND DELIVERED, ARE AN ORIGINAL, AND ALL TAKEN TOGETHER,
CONSTITUTE ONE AGREEMENT.


 


12.8                        SURVIVAL.  ALL COVENANTS, REPRESENTATIONS AND
WARRANTIES MADE IN THIS AGREEMENT CONTINUE IN FULL FORCE UNTIL THIS AGREEMENT
HAS TERMINATED PURSUANT TO ITS TERMS AND ALL OBLIGATIONS (OTHER THAN INCHOATE
INDEMNITY OBLIGATIONS AND ANY OTHER OBLIGATIONS WHICH, BY THEIR TERMS, ARE TO
SURVIVE THE TERMINATION OF THIS AGREEMENT) HAVE BEEN SATISFIED.  THE OBLIGATION
OF BORROWER IN SECTION 12.2 TO INDEMNIFY BANK SHALL SURVIVE UNTIL THE STATUTE OF
LIMITATIONS WITH RESPECT TO SUCH CLAIM OR CAUSE OF ACTION SHALL HAVE RUN.


 


12.9                        CONFIDENTIALITY.  IN HANDLING ANY CONFIDENTIAL
INFORMATION, BANK SHALL EXERCISE THE SAME DEGREE OF CARE THAT IT EXERCISES FOR
ITS OWN PROPRIETARY INFORMATION, BUT DISCLOSURE OF INFORMATION MAY BE MADE:
(A) TO BANK’S SUBSIDIARIES OR AFFILIATES; (B) TO PROSPECTIVE TRANSFEREES OR
PURCHASERS OF ANY INTEREST IN THE CREDIT EXTENSIONS (AS LONG AS BANK SHALL HAVE
OBTAINED SUCH PROSPECTIVE TRANSFEREE’S OR PURCHASER’S AGREEMENT TO THE TERMS OF
THIS PROVISION OR OTHER STANDARD NON-DISCLOSURE AGREEMENTS); (C) AS REQUIRED BY
LAW, REGULATION, SUBPOENA, OR OTHER ORDER; (D) TO BANK’S REGULATORS OR AS
OTHERWISE REQUIRED IN CONNECTION WITH BANK’S EXAMINATION OR AUDIT; (E) AS BANK
CONSIDERS APPROPRIATE IN EXERCISING REMEDIES UNDER THE LOAN DOCUMENTS; AND
(F) TO THIRD-PARTY SERVICE PROVIDERS OF BANK SO LONG AS SUCH SERVICE PROVIDERS
HAVE EXECUTED A CONFIDENTIALITY AGREEMENT WITH BANK WITH TERMS NO LESS
RESTRICTIVE THAN THOSE CONTAINED HEREIN.  CONFIDENTIAL INFORMATION DOES NOT
INCLUDE INFORMATION THAT EITHER: (I) IS IN THE PUBLIC DOMAIN OR IN BANK’S
POSSESSION WHEN DISCLOSED TO BANK, OR BECOMES PART OF THE PUBLIC DOMAIN AFTER
DISCLOSURE TO BANK; OR (II) IS DISCLOSED TO BANK BY A THIRD PARTY, IF BANK DOES
NOT KNOW THAT THE THIRD PARTY IS PROHIBITED FROM DISCLOSING THE INFORMATION.


 

Bank may use confidential information for any purpose, including, without
limitation, for the development of client databases, reporting purposes, and
market analysis, so long as Bank does not disclose Borrower’s identity or the
identity of any person associated with Borrower unless otherwise expressly
permitted by this Agreement.  The provisions of the immediately preceding
sentence shall survive the termination of this Agreement.

 


12.10                 ATTORNEYS’ FEES, COSTS AND EXPENSES.  IN ANY ACTION OR
PROCEEDING BETWEEN BORROWER AND BANK ARISING OUT OF OR RELATING TO THE LOAN
DOCUMENTS, THE PREVAILING PARTY SHALL BE ENTITLED TO RECOVER ITS REASONABLE
ATTORNEYS’ FEES AND OTHER COSTS AND EXPENSES INCURRED, IN ADDITION TO ANY OTHER
RELIEF TO WHICH IT MAY BE ENTITLED.


 

13                                  DEFINITIONS

 


13.1                        DEFINITIONS.  AS USED IN THIS AGREEMENT, THE
FOLLOWING TERMS HAVE THE FOLLOWING MEANINGS:


 

“2009 Unsecured Senior Notes” means the 3.75% Convertible Senior Notes due 2009
issued by Borrower in a private placement in December 2004, which have a
$31,000,000 outstanding principal balance as of the Effective Date.

 

“Account” is any “account” as defined in the Code with such additions to such
term as may hereafter be made, and includes, without limitation, all accounts
receivable and other sums owing to Borrower.

 

“Account Debtor” is any “account debtor” as defined in the Code with such
additions to such term as may hereafter be made.

 

“Advance” or “Advances” means an advance (or advances) under the Revolving Line.

 

“Affiliate” of any Person is a Person that owns or controls directly or
indirectly the Person, any Person that controls or is controlled by or is under
common control with the Person, and each of that Person’s senior executive
officers, directors, partners and, for any Person that is a limited liability
company, that Person’s managers and members.

 

“Agreement” is defined in the preamble hereof.

 

“Availability Amount” is (a) the lesser of (i) the Revolving Line Maximum Dollar
Amount or (ii) the amount available under the Borrowing Base minus (b) the
amount of all outstanding Letters of Credit (including drawn but unreimbursed
Letters of Credit), plus an amount equal to the Letter of Credit Reserve, minus
(c) the FX

 

21

--------------------------------------------------------------------------------


 

Reserve, minus (d) any amounts used for Cash Management Services, and minus
(e) the outstanding principal balance of any Advances.

 

“Bank” is defined in the preamble hereof.

 

“Bank Expenses” are all audit fees and expenses, costs, and expenses (including
reasonable attorneys’ fees and expenses) for preparing, amending, negotiating,
administering, defending and enforcing the Loan Documents (including, without
limitation, those incurred in connection with appeals or Insolvency Proceedings)
or otherwise incurred with respect to Borrower.

 

“Borrower” is defined in the preamble hereof

 

“Borrower’s Books” are all Borrower’s books and records including ledgers,
federal and state tax returns, records regarding Borrower’s assets or
liabilities, the Collateral, business operations or financial condition, and all
computer programs or storage or any equipment containing such information.

 

“Borrowing Base” is 85% of Eligible Accounts, as determined by Bank from
Borrower’s most recent Transaction Report; provided, however, that Bank may
decrease the foregoing percentage in its good faith business judgment based on
events, conditions, contingencies, or risks which, as determined by Bank, may
adversely affect Collateral.

 

“Business Day” is any day that is not a Saturday, Sunday or a day on which Bank
is closed.

 

 “Cash Equivalents” means (a) marketable direct obligations issued or
unconditionally guaranteed by the United States or any agency or any State
thereof having maturities of not more than one (1) year from the date of
acquisition; (b) commercial paper maturing no more than one (1) year after its
creation and having the highest rating from either Standard & Poor’s Ratings
Group or Moody’s Investors Service, Inc.; and (c) Bank’s certificates of deposit
issued maturing no more than one (1) year after issue.

 

“Cash Management Services” is defined in Section 2.1.4.

 

“Change in Control” means any event, transaction, or occurrence as a result of
which (a) any “person” (as such term is defined in Sections 3(a)(9) and
13(d)(3) of the Securities Exchange Act of 1934, as an amended (the “Exchange
Act”)), other than a trustee or other fiduciary holding securities under an
employee benefit plan of Borrower, is or becomes a beneficial owner (within the
meaning Rule 13d-3 promulgated under the Exchange Act), directly or indirectly,
of securities of Borrower, representing fifty percent (50%) or more of the
combined voting power of Borrower’s then outstanding securities; or (b) during
any period of twelve consecutive calendar months, individuals who at the
beginning of such period constituted the Board of Directors of Borrower
(together with any new directors whose election by the Board of Directors of
Borrower was approved by a vote of at least a majority of the directors then
still in office who either were directions at the beginning of such period or
whose election or nomination for election was previously so approved) cease for
any reason other than death or disability to constitute a majority of the
directors then in office.

 

“Claims” is defined in Section 12.3.

 

“Code” is the Uniform Commercial Code, as the same may, from time to time, be
enacted and in effect in the State of California; provided, that, to the extent
that the Code is used to define any term herein or in any Loan Document and such
term is defined differently in different Articles or Divisions of the Code, the
definition of such term contained in Article or Division 9 shall govern;
provided further, that in the event that, by reason of mandatory provisions of
law, any or all of the attachment, perfection, or priority of, or remedies with
respect to, Bank’s Lien on any Collateral is governed by the Uniform Commercial
Code in effect in a jurisdiction other than the State of California, the term
“Code” shall mean the Uniform Commercial Code as enacted and in effect in such
other jurisdiction solely for purposes on the provisions thereof relating to
such attachment, perfection, priority, or remedies and for purposes of
definitions relating to such provisions.

 

“Collateral” is any and all properties, rights and assets of Borrower described
on Exhibit A.

 

“Collateral Account” is any Deposit Account, Securities Account, or Commodity
Account.

 

22

--------------------------------------------------------------------------------


 

“Commodity Account” is any “commodity account” as defined in the Code with such
additions to such term as may hereafter be made.

 

“Compliance Certificate” is that certain certificate in the form attached hereto
as Exhibit B.

 

“Contingent Obligation” is, for any Person, any direct or indirect liability,
contingent or not, of that Person for (a) any indebtedness, lease, dividend,
letter of credit or other obligation of another such as an obligation directly
or indirectly guaranteed, endorsed, co-made, discounted or sold with recourse by
that Person, or for which that Person is directly or indirectly liable; (b) any
obligations for undrawn letters of credit for the account of that Person; and
(c) all obligations from any interest rate, currency or commodity swap
agreement, interest rate cap or collar agreement, or other agreement or
arrangement designated to protect a Person against fluctuation in interest
rates, currency exchange rates or commodity prices; but “Contingent Obligation”
does not include endorsements in the ordinary course of business.  The amount of
a Contingent Obligation is the stated or determined amount of the primary
obligation for which the Contingent Obligation is made or, if not determinable,
the maximum reasonably anticipated liability for it determined by the Person in
good faith; but the amount may not exceed the maximum of the obligations under
any guarantee or other support arrangement.  Contingent Obligations shall be
computed on a consolidated basis, without duplication to Indebtedness of
Borrower or any Subsidiary.

 

“Control Agreement” is any control agreement entered into among the depository
institution at which Borrower maintains a Deposit Account or the securities
intermediary or commodity intermediary at which Borrower maintains a Securities
Account or a Commodity Account, Borrower, and Bank pursuant to which Bank
obtains control (within the meaning of the Code) over such Deposit Account,
Securities Account, or Commodity Account.

 

“Credit Extension” is any Advance, Letter of Credit, FX Forward Contract,
amounts utilized for Cash Management Services, or any other extension of credit
by Bank for Borrower’s benefit.

 

“Default Rate” is defined in Section 2.3(b).

 

“Deferred Revenue” is all amounts received or invoiced in advance of performance
under contracts and not yet recognized as revenue.

 

“Deposit Account” is any “deposit account” as defined in the Code with such
additions to such term as may hereafter be made.

 

“Designated Deposit Account” is Borrower’s deposit account being established
with Bank in connection with the closing of this Agreement.

 

“Dollars,” “dollars” and “$” each mean lawful money of the United States.

 

“Effective Date” is the date Bank executes this Agreement as indicated on the
signature page hereof.

 

“Eligible Accounts” means Accounts which arise in the ordinary course of
Borrower’s business that meet all Borrower’s representations and warranties in
Section 5.3.  Bank reserves the right at any time after the Effective Date to
adjust any of the criteria set forth below and to establish new criteria in its
good faith business judgment.  Eligible Accounts shall not include:

 

(a)                                  Accounts that the Account Debtor has not
paid within ninety (90) days of invoice date regardless of invoice payment
period terms;

 

(b)                                 Accounts owing from an Account Debtor, fifty
percent (50%) or more of whose Accounts have not been paid within ninety (90)
days of invoice date;

 

(c)                                  Accounts billed in the United States and
owing from an Account Debtor which does not have its principal place of business
in the United States unless such Accounts are billed and collected in the United
States, are otherwise Eligible Accounts and are covered by credit insurance
satisfactory to Bank, less any amount not covered by such insurance, if any, and
less any deductible;

 

(d)                                 Accounts billed and payable outside of the
United States unless the Bank has a first priority, perfected security interest
or other enforceable Lien in such Accounts;

 

23

--------------------------------------------------------------------------------


 

(e)                                  Accounts owing from an Account Debtor to
the extent that Borrower is indebted or obligated in any manner to the Account
Debtor (as creditor, lessor, supplier or otherwise - sometimes called “contra”
accounts, accounts payable, customer deposits or credit accounts), with the
exception of customary credits, adjustments and/or discounts given to an Account
Debtor by Borrower in the ordinary course of its business;

 

(f)                                    Accounts with credit balances over ninety
(90) days from invoice date;

 

(g)                                 Accounts owing from an Account Debtor,
including Affiliates, whose total obligations to Borrower exceed 25% of all
Accounts (except for Avnet and its Affiliates, for which such percentage shall
be 35%) for the amounts that exceed that percentage, unless Bank approves in
writing;

 

(h)                                 Accounts owing from an Account Debtor which
is a United States government entity or any department, agency, or
instrumentality thereof unless Borrower has assigned its payment rights to Bank
and the assignment has been acknowledged under the Federal Assignment of Claims
Act of 1940, as amended;

 

(i)                                     Accounts for demonstration or
promotional equipment, or in which goods are consigned, or sold on a “sale
guaranteed”, “sale or return”, “sale on approval”, or other terms if Account
Debtor’s payment may be conditional;

 

(j)                                     Accounts owing from an Account Debtor
that has not been invoiced or where goods or services have not yet been rendered
to the Account Debtor (sometimes called memo billings or pre-billings);

 

(k)                                  Accounts subject to contractual
arrangements between Borrower and an Account Debtor where payments shall be
scheduled or due according to completion or fulfillment requirements where the
Account Debtor has a right of offset for damages suffered as a result of
Borrower’s failure to perform in accordance with the contract (sometimes called
contracts accounts receivable, progress billings, milestone billings, or
fulfillment contracts);

 

(l)                                     Accounts owing from an Account Debtor
the amount of which may be subject to withholding based on the Account Debtor’s
satisfaction of Borrower’s complete performance (but only to the extent of the
amount withheld; sometimes called retainage billings);

 

(m)                               Accounts subject to trust provisions,
subrogation rights of a bonding company, or a statutory trust;

 

(n)                                 Accounts owing from an Account Debtor that
has been invoiced for goods that have not been shipped to the Account Debtor
unless Bank, Borrower, and the Account Debtor have entered into an agreement
acceptable to Bank in its sole discretion wherein the Account Debtor
acknowledges that (i) it has title to and has ownership of the goods wherever
located, (ii) a bona fide sale of the goods has occurred, and (iii) it owes
payment for such goods in accordance with invoices from Borrower (sometimes
called “bill and hold” accounts);

 

(o)                                 Accounts owing from an Account Debtor with
respect to which Borrower has received Deferred Revenue (but only to the extent
of such Deferred Revenue), other than with respect to 65% of Accounts with
Account Debtors consisting of domestic distributor customers of Borrower;

 

(p)                                 Accounts for which the Account Debtor has
not been invoiced;

 

(q)                                 Accounts that represent non-trade
receivables or that are derived by means other than in the ordinary course of
Borrower’s business;

 

(r)                                    Accounts for which Borrower has permitted
Account Debtor’s payment to extend beyond 90 days;

 

(s)                                  Accounts subject to chargebacks or others
payment deductions taken by an Account Debtor (but only to the extent the
chargeback is determined invalid and subsequently collected by Borrower);

 

(t)                                    Accounts in which the Account Debtor
disputes liability or makes any claim (but only up to the disputed or claimed
amount), or if the Account Debtor is subject to an Insolvency Proceeding, or
becomes insolvent, or goes out of business; and

 

(u)                                 Accounts for which Bank in its good faith
business judgment determines collection to be doubtful.

 

24

--------------------------------------------------------------------------------


 

“Equipment” is all “equipment” as defined in the Code with such additions to
such term as may hereafter be made, and includes without limitation all
machinery, fixtures, goods, vehicles (including motor vehicles and trailers),
and any interest in any of the foregoing.

 

“ERISA” is the Employee Retirement Income Security Act of 1974, and its
regulations.

 

“Event of Default” is defined in Section 8.

 

“Exception Amount” is defined in Section 5.9.

 

“Excess Credit Exposure” is defined in Section 6.2(a)(i)(B).

 

“Foreign Currency” means lawful money of a country other than the United States.

 

“Foreign Shares” is defined in Section 5.12.

 

“Funding Date” is any date on which a Credit Extension is made to or on account
of Borrower which shall be a Business Day.

 

“FX Business Day” is any day when (a) Bank’s Foreign Exchange Department is
conducting its normal business and (b) the Foreign Currency being purchased or
sold by Borrower is available to Bank from the entity from which Bank shall buy
or sell such Foreign Currency.

 

“FX Forward Contract” is defined in Section 2.1.3.

 

“FX Reduction Amount” is defined in Section 2.1.3.

 

“FX Reserve” is defined in Section 2.1.3.

 

“GAAP” is generally accepted accounting principles set forth in the opinions and
pronouncements of the Accounting Principles Board of the American Institute of
Certified Public Accountants and statements and pronouncements of the Financial
Accounting Standards Board or in such other statements by such other Person as
may be approved by a significant segment of the accounting profession, which are
applicable to the circumstances as of the date of determination.

 

“General Intangibles” is all “general intangibles” as defined in the Code in
effect on the date hereof with such additions to such term as may hereafter be
made, and includes without limitation, all copyright rights, copyright
applications, copyright registrations and like protections in each work of
authorship and derivative work, whether published or unpublished, any patents,
trademarks, service marks and, to the extent permitted under applicable law, any
applications therefor, whether registered or not, any trade secret rights,
including any rights to unpatented inventions, payment intangibles, royalties,
contract rights, goodwill, franchise agreements, purchase orders, customer
lists, route lists, telephone numbers, domain names, claims, income and other
tax refunds, security and other deposits, options to purchase or sell real or
personal property, rights in all litigation presently or hereafter pending
(whether in contract, tort or otherwise), insurance policies (including without
limitation key man, property damage, and business interruption insurance),
payments of insurance and rights to payment of any kind.

 

“Governmental Approval” is any consent, authorization, approval, order, license,
franchise, permit, certificate, accreditation, registration, filing or notice,
of, issued by, from or to, or other act by or in respect of, any Governmental
Authority.

 

“Governmental Authority” is any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative functions of or
pertaining to government, any securities exchange and any self-regulatory
organization.

 

“Guarantor” means the Subsidiaries of Borrower identified on Exhibit D and any
future guarantor of the Obligations.

 

“Guarantor Documents” shall have the meaning ascribed to such term in
Section 6.12 hereof.

 

25

--------------------------------------------------------------------------------


 

“Indebtedness” is (a) indebtedness for borrowed money or the deferred price of
property or services, such as reimbursement and other obligations for surety
bonds and letters of credit, (b) obligations evidenced by notes, bonds,
debentures or similar instruments, (c) capital lease obligations, and
(d) Contingent Obligations.

 

“Indemnified Person” is defined in Section 12.3.

 

“Insolvency Proceeding” is any proceeding by or against any Person under the
United States Bankruptcy Code, or any other bankruptcy or insolvency law,
including assignments for the benefit of creditors, compositions, extensions
generally with its creditors, or proceedings seeking reorganization,
arrangement, or other relief.

 

 “Inventory” is all “inventory” as defined in the Code in effect on the date
hereof with such additions to such term as may hereafter be made, and includes
without limitation all merchandise, raw materials, parts, supplies, packing and
shipping materials, work in process and finished products, including without
limitation such inventory as is temporarily out of Borrower’s custody or
possession or in transit and including any returned goods and any documents of
title representing any of the above.

 

“Investment” is any beneficial ownership interest in any Person (including
stock, partnership interest or other securities), and any loan, advance or
capital contribution to any Person.

 

“Letter of Credit” means a standby letter of credit issued by Bank or another
institution based upon an application, guarantee, indemnity or similar agreement
on the part of Bank as set forth in Section 2.1.2.

 

“Letter of Credit Application” is defined in Section 2.1.2(a).

 

“Letter of Credit Reserve” has the meaning set forth in Section 2.1.2(d).

 

“Lien” is a claim, mortgage, deed of trust, levy, charge, pledge, security
interest or other encumbrance of any kind, whether voluntarily incurred or
arising by operation of law or otherwise against any property.

 

“Loan Documents” are, collectively, this Agreement, the Perfection Certificate,
the Subordination Agreement, any note, or notes or guaranties executed by
Borrower or any Guarantor, and any other present or future agreement between
Borrower any Guarantor and/or for the benefit of Bank in connection with this
Agreement, all as amended, restated, or otherwise modified.

 

“Material Adverse Change” is (a) a material impairment in the perfection or
priority of Bank’s Lien in the Collateral or in the value of such Collateral;
(b) a material adverse change in the business, operations, or condition
(financial or otherwise) of Borrower; (c) a material impairment of the prospect
of repayment of any portion of the Obligations; or (d) Bank determines, based
upon information available to it and in its reasonable judgment, that there is a
reasonable likelihood that Borrower shall fail to comply with one or more of the
financial covenants in Section 6 during the next succeeding financial reporting
period.

 

“Minimum Tangible Net Worth” is defined in Section 13.1.

 

The “Net Cash Test” is deemed to be met at a particular date if the total of the
Credit Extensions outstanding on such date does not exceed the sum of Borrower’s
cash and Cash Equivalents in Deposit Accounts at Bank or Securities Accounts at
a Bank Affiliate at such date (provided that until the earlier of Borrower’s
compliance with the provisions of Section 6.8(a) or the 91st day after the
Effective Date, all of Borrower’s cash and Cash Equivalents in Deposit Accounts
or Securities Accounts shall be included in such computation, whether or not
maintained at Bank) by more than $4,000,000.

 

 “Net Income” means, as calculated on a consolidated basis for Borrower and its
Subsidiaries for any period as at any date of determination, the net profit (or
loss), after provision for taxes, of Borrower and its Subsidiaries for such
period taken as a single accounting period. In determining Net Income, an upward
adjustment shall be made for non-cash expenses (such as depreciation,
amortization, and non-cash stock compensation expenses) consistent with those
adjustments made in determining Tangible Net Worth.

 

“Obligations” are Borrower’s obligation to pay when due any debts, principal,
interest, Bank Expenses and other amounts Borrower owes Bank now or later,
whether under this Agreement, the Loan Documents, or otherwise, including,
without limitation, all obligations relating to letters of credit (including
reimbursement obligations for

 

26

--------------------------------------------------------------------------------


 

drawn and undrawn letters of credit), cash management services, and foreign
exchange contracts, if any, and including interest accruing after Insolvency
Proceedings begin and debts, liabilities, or obligations of Borrower assigned to
Bank, and the performance of Borrower’s duties under the Loan Documents.

 

“Operating Documents” are, for any Person, such Person’s formation documents, as
certified with the Secretary of State of such Person’s state of formation on a
date that is no earlier than 30 days prior to the Effective Date, and, (a) if
such Person is a corporation, its bylaws in current form, (b) if such Person is
a limited liability company, its limited liability company agreement (or similar
agreement), and (c) if such Person is a partnership, its partnership agreement
(or similar agreement), each of the foregoing with all current amendments or
modifications thereto.

 

“Overadvance” is defined in Section 2.2.

 

“Overall Sublimit” is defined in Section 2.5.

 

“Perfection Certificate” is defined in Section 5.1.

 

“Permitted Indebtedness” is:

 

(a)                                  Borrower’s Indebtedness to Bank under this
Agreement and the other Loan Documents;

 

(b)                                 Indebtedness consisting of Borrower’s Senior
Unsecured Convertible Notes (collectively the “Permitted Notes”), provided that
the Permitted Notes have a maturity date at all times at least 120 days after
the Revolving Loan Maturity Date (except that said 120-day requirement shall not
apply to the 2009 Unsecured Senior Notes);

 

(c)                                  Subordinated Debt;

 

(d)                                 unsecured Indebtedness to trade creditors
incurred in the ordinary course of business;

 

(e)                                  Indebtedness incurred as a result of
endorsing negotiable instruments received in the ordinary course of business;

 

(f)                                    Indebtedness in an aggregate principal
amount at any time outstanding not to exceed $250,000;

 

(g)                                 unsecured Indebtedness owing to a Subsidiary
of Borrower from another Subsidiary of Borrower, provided that if the obligee on
such Indebtedness is a Guarantor, then the obligor on such Indebtedness must
also be a Guarantor;

 

(h)                                 Indebtedness owing by foreign Subsidiaries
of Borrower to Borrower that constitutes a Permitted Investment under clause
(g) of the definition of Permitted Investments and subject to the limitations
set forth therein on an aggregate basis for this clause (h) and such clause
(g) of the definition of Permitted Investments;

 

(i)                                     Indebtedness owing by domestic
Subsidiaries of Borrower to Borrower constituting a Permitted Investment under
clause (h) of the definition of Permitted Investments and subject to the
limitations set forth therein on an aggregate basis for this clause (i) and such
clause (h) of the definition of Permitted Investments;

 

(j)                                     Indebtedness owing by Borrower to
Subsidiaries of Borrower, provided that any repayment thereof shall be
considered a Permitted Investment and shall be subject to the limitations set
forth in clause (g) or (h) of such definition, as applicable, at the time of any
such proposed repayment; and

 

(k)                                  extensions, refinancings, modifications,
amendments and restatements of any items of Permitted Indebtedness (a) through
(j) above, provided that the principal amount thereof is not increased or the
terms thereof are not modified to impose more burdensome terms upon Borrower or
its Subsidiary, as the case may be, provided, further, that the terms and
conditions of any amended or otherwise modified Subordinated Debt shall
nevertheless remain acceptable to Bank.

 

“Permitted Investments” are:

 

27

--------------------------------------------------------------------------------


 

(a)                                  Investments shown on the Perfection
Certificate and existing on the Effective Date, Investments deemed to arise in
connection with the consummation of the transactions under this Agreement, and
such other Investments as described on Schedule I attached hereto;

 

(b)                                 (i) Cash Equivalents, and (ii) any
Investments permitted by Borrower’s investment policy, as amended from time to
time, provided that such investment policy (and any such amendment thereto) has
been approved by Bank;

 

(c)                                  Investments consisting of the endorsement
of negotiable instruments for deposit or collection or similar transactions in
the ordinary course of Borrower;

 

(d)                                 Investments consisting of deposit accounts
in which Bank has a perfected security interest;

 

(e)                                  Investments accepted in connection with
Transfers permitted by Section 7.1;

 

(f)                                    Investments of foreign Subsidiaries of
Borrower in or to other foreign Subsidiaries of Borrower or Borrower;

 

(g)                                 Investments by Borrower or its Subsidiaries
in foreign Subsidiaries of Borrower not to exceed $7,500,000 per fiscal quarter
and any such Investment to the extent that there is no cash effect on Borrower
(such as elimination of a loan for a corresponding amount of dividends);

 

(h)                                 Investments of domestic Subsidiaries of
Borrower in or to other domestic Subsidiaries of Borrower and Investments by
Borrower in domestic Subsidiaries of Borrower not to exceed $5,000,000 in the
aggregate in any fiscal year for all such Investments described in this clause
(h);

 

(i)                                     Investments by Subsidiaries of Borrower
in Borrower, provided that repayment by Borrower of any such Investment shall be
considered a Permitted Investment hereunder, and shall be subject to the
limitations set forth in clause (g) or (h) above, as applicable;

 

(j)                                     Investments made substantially
contemporaneously with the consummation of transactions otherwise permitted
under Section 7.3 hereof, provided that (i) any Investments made in connection
with acquisitions of, or with respect to, foreign domiciled or organized
entities shall be considered Permitted Investments hereunder and thus shall be
subject to the limitations set forth herein as to Permitted Investments,
including under clause (g) hereof and (ii) acquisitions of domestic entities to
be permitted hereunder require that such entities become a secured Guarantor
pursuant to Section 6.12 hereof, if requested by Bank;

 

(k)                                  Investments consisting of (i) travel
advances and employee relocation loans and other employee loans and advances in
the ordinary course of business, and (ii) loans to employees, officers or
directors relating to the purchase of equity securities of Borrower or its
Subsidiaries pursuant to employee stock purchase plans or agreements approved by
Borrower’s Board of Directors;

 

(l)                                     Investments (including debt obligations)
received in connection with the bankruptcy or reorganization of customers or
suppliers and in settlement of delinquent obligations of, and other disputes
with, customers or suppliers arising in the ordinary course of business;

 

(m)                               Investments by Borrower in the creation of new
Subsidiaries provided that the dollar amount of any such Permitted Investment
shall be subject to the aggregate limitations set forth in clauses (g) and
(h) hereof, as applicable; and

 

(n)                                 Investments consisting of notes receivable
of, or prepaid royalties and other credit extensions, to customers and suppliers
who are not Affiliates, in the ordinary course of business; provided that this
paragraph (n) shall not apply to Investments of Borrower in any Subsidiary.

 

“Permitted Liens” are:

 

(a)                                  Liens existing on the Effective Date and
shown on the Perfection Certificate or arising under this Agreement and the
other Loan Documents;

 

28

--------------------------------------------------------------------------------


 

(b)                                 Liens for taxes, fees, assessments or other
government charges or levies, either not delinquent or being contested in good
faith and for which Borrower maintains adequate reserves on its Books, provided
that no notice of any such Lien relating to taxes in excess of the Exception
Amount has been filed or recorded under the Internal Revenue Code of 1986, as
amended, and the Treasury Regulations adopted thereunder and Borrower
demonstrates to Bank that it is proceeding diligently to have such Lien removed
or resolved in a manner such that any such recordation of notice of Lien is
extinguished as promptly as is reasonably possible;

 

(c)                                  purchase money Liens (i) on Equipment
acquired or held by Borrower incurred for financing the acquisition of the
Equipment, or (ii) existing on Equipment when acquired, if the Lien is confined
to the property and improvements, additions and accessions thereto, and the
proceeds of the Equipment;

 

(d)                                 Liens of carriers, warehousemen, suppliers,
or other Persons that are possessory in nature arising in the ordinary course of
business so long as such Liens attach only to Inventory and which are not
delinquent or remain payable without penalty or which are being contested in
good faith and by appropriate proceedings which proceedings have the effect of
preventing, and do prevent, the forfeiture or sale of the property subject
thereto;

 

(e)                                  Liens to secure payment of workers’
compensation, employment insurance, old-age pensions, social security and other
like obligations incurred in the ordinary course of business (other than Liens
imposed by ERISA);

 

(f)                                    Liens incurred in the extension, renewal
or refinancing of the indebtedness secured by Liens described in (a) through
(c), but any extension, renewal or replacement Lien must be limited to the
property encumbered by the existing Lien and the principal amount of the
indebtedness may not increase;

 

(g)                                 leases or subleases of real property granted
in the ordinary course of business, and leases, subleases, non-exclusive
licenses or sublicenses of property (other than real property or intellectual
property) granted in the ordinary course of Borrower’s business, if the leases,
subleases, licenses and sublicenses do not prohibit granting Bank a security
interest;

 

(h)                                 non-exclusive license of intellectual
property granted to third parties in the ordinary course of business, and
licenses of intellectual property that could not result in a legal transfer of
title of the licensed property that may be exclusive in respects other than
territory and that may be exclusive as to territory only as to discreet
geographical areas outside of the United States;

 

(i)                                     Liens arising from attachments or
judgments, orders, or decrees in circumstances not constituting an Event of
Default under Section 8.4, and not constituting an Event of Default under
Section 8.7 as long as the amount of the applicable judgment does not exceed
$2,000,000 unless Bank has obtained assurances satisfactory to Bank regarding
the coverage of insurance with respect to any such judgment; and

 

(j)                                     Liens in favor of other financial
institutions arising in connection with Borrower’s deposit and/or securities
accounts held at such institutions, provided that Bank has a perfected security
interest in the amounts held in such deposit and/or securities accounts.

 

“Permitted Notes” is defined in the definition of “Permitted Indebtedness”
above.

 

“Person” is any individual, sole proprietorship, partnership, limited liability
company, joint venture, company, trust, unincorporated organization,
association, corporation, institution, public benefit corporation, firm, joint
stock company, estate, entity or government agency.

 

“Prime Rate” is Bank’s most recently announced “prime rate,” even if it is not
Bank’s lowest rate.

 

“Registered Organization” is any “registered organization” as defined in the
Code with such additions to such term as may hereafter be made

 

“Related Account Debtor” means, with respect to any Person, any Affiliate,
relative, partner, shareholder, director, officer, of employee of such Person.

 

“Requirement of Law” is as to any Person, the organizational or governing
documents of such Person, and any law (statutory or common), treaty, rule or
regulation or determination of an arbitrator or a court or other

 

29

--------------------------------------------------------------------------------


 

Governmental Authority, in each case applicable to or binding upon such Person
or any of its property or to which such Person or any of its property is
subject.

 

“Reserves” means, as of any date of determination, such amounts as Bank may from
time to time establish and revise in its good faith business judgment, reducing
the amount of Advances and other financial accommodations which would otherwise
be available to Borrower (a) to reflect events, conditions, contingencies or
risks which, as determined by Bank in its good faith business judgment, do or
may adversely affect (i) the Collateral or any other property which is security
for the Obligations or its value (including without limitation any increase in
delinquencies of Accounts), (ii) the assets, business or prospects of Borrower
or any Guarantor, or (iii) the security interests and other rights of Bank in
the Collateral (including the enforceability, perfection and priority thereof);
or (b) to reflect Bank’s good faith belief that any collateral report or
financial information furnished by or on behalf of Borrower or any Guarantor to
Bank is or may have been incomplete, inaccurate or misleading in any material
respect as of the date given or made or deemed given or made pursuant hereto; or
(c) in respect of any state of facts which Bank determines in good faith
constitutes an Event of Default or may, with notice or passage of time or both,
constitute an Event of Default.

 

“Responsible Officer” is any of the Chief Executive Officer, President, Chief
Financial Officer and Controller of Borrower.

 

“Resolutions” are, with respect to any Person, those resolutions adopted by such
Person’s Board of Directors and delivered by such Person to Bank approving the
Loan Documents to which such Person is a party and the transactions contemplated
thereby, together with a certificate executed by its secretary on behalf of such
Person certifying that (a) such Person has the authority to execute, deliver,
and perform its obligations under each of the Loan Documents to which it is a
party, (b) that attached as Exhibit A to such certificate is a true, correct,
and complete copy of the resolutions then in full force and effect authorizing
and ratifying the execution, delivery, and performance by such Person of the
Loan Documents to which it is a party, (c) the name(s) of the
Person(s) authorized to execute the Loan Documents on behalf of such Person,
together with a sample of the true signature(s) of such Person(s), and (d) that
Bank may conclusively rely on such certificate unless and until such Person
shall have delivered to Bank a further certificate canceling or amending such
prior certificate.

 

“Revolving Line” is Credit Extensions in an aggregate amount up to the Revolving
Line Maximum Dollar Amount.

 

“Revolving Line Maximum Dollar Amount” is Fifteen Million Dollars ($15,000,000).

 

“Revolving Line Maturity Date” is September 30, 2011.

 

“Securities Account” is any “securities account” as defined in the Code with
such additions to such term as may hereafter be made.

 

“Settlement Date” is defined in Section 2.1.3.

 

“Standard Transaction Reporting” is defined in Section 6.2(a)(i)(A).

 

“Subordinated Debt” is indebtedness incurred by Borrower subordinated to all of
Borrower’s now or hereafter indebtedness to Bank (pursuant to a subordination,
intercreditor, or other similar agreement in form and substance satisfactory to
Bank entered into between Bank and the other creditor), on terms acceptable to
Bank.

 

“Subsidiary” means, with respect to any Person, any Person of which more than
50.0% of the voting stock or other equity interests (in the case of Persons
other than corporations) is owned or controlled directly or indirectly by such
Person or one or more of Affiliates of such Person.

 

“Tangible Net Worth” is, on any date, the consolidated total assets of Borrower
and its Subsidiaries minus (a) any amounts attributable to (i) goodwill,
(ii) intangible items including unamortized debt discount and expense, patents,
trade and service marks and names, copyrights and research and development
expenses except prepaid expenses, (iii) notes, accounts receivable and other
obligations owing to Borrower from its officers or other Affiliates, and
(iv) reserves not already deducted from assets, minus (b) Total Liabilities,
plus (c) Subordinated Debt.  In determining Tangible Net Worth, subsequent to
the Effective Date an adjustment shall be made for non-cash

 

30

--------------------------------------------------------------------------------


 

items (such as depreciation, amortization, and non-cash stock compensation
expenses) consistent with the adjustments to Net Income.

 

“Total Liabilities” is on any day, obligations that should, under GAAP, be
classified as liabilities on Borrower’s consolidated balance sheet, including
all Indebtedness, and current portion of Subordinated Debt permitted by Bank to
be paid by Borrower, but excluding all other Subordinated Debt.

 

“Transaction Report” is that certain report of transactions and schedule of
collections in the form attached hereto as Exhibit C.

 

“Transfer” is defined in Section 7.1.

 

“Unused Revolving Line Facility Fee” is defined in Section 2.4(d).

 

[Signature page follows]

 

31

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the Effective Date.

 

BORROWER:

 

MINDSPEED TECHNOLOGIES, INC.

 

 

By

/s/ Bret W. Johnsen

 

Name:

Bret W. Johnsen

Title:

Senior Vice President, Chief Financial Officer

 

and Treasurer

 

BANK:

 

SILICON VALLEY BANK

 

 

By

/s/ Derek Hoyt

 

Name:

Derek Hoyt

 

Title:

Deal Team Leader

 

 

 

Effective Date:  September 30, 2008

 

 

[Signature Page to Loan and Security Agreement]

 

--------------------------------------------------------------------------------


 

EXHIBIT A – COLLATERAL DESCRIPTION

 

The Collateral consists of all of Borrower’s right, title and interest in and to
the following personal property:

 

All goods, Accounts (including health-care receivables), Equipment, Inventory,
contract rights or rights to payment of money, leases, license agreements,
franchise agreements, General Intangibles (except as provided below), commercial
tort claims, documents, instruments (including any promissory notes), chattel
paper (whether tangible or electronic), cash, deposit accounts, fixtures,
letters of credit rights (whether or not the letter of credit is evidenced by a
writing), securities, and all other investment property, supporting obligations,
and financial assets, whether now owned or hereafter acquired, wherever located;
and

 

All Borrower’s Books relating to the foregoing, and any and all claims, rights
and interests in any of the above and all substitutions for, additions,
attachments, accessories, accessions and improvements to and replacements,
products, proceeds and insurance proceeds of any or all of the foregoing.

 

Notwithstanding the foregoing, the Collateral does not include any of the
following, whether now owned or hereafter acquired:  (a) presently existing and
hereafter arising issued and outstanding shares of capital stock owned by
Borrower of any Subsidiary which is organized under the laws of a jurisdiction
other than the United States or any state or territory thereof or the District
of Columbia, or (b) any copyright rights, copyright applications, copyright
registrations and like protections in each work of authorship and derivative
work, whether published or unpublished, any patents, patent applications and
like protections, including improvements, divisions, continuations, renewals,
reissues, extensions, and continuations-in-part of the same, trademarks, service
marks and, to the extent permitted under applicable law, any applications
therefor, whether registered or not, and the goodwill of the business of
Borrower connected with and symbolized thereby, know-how, operating manuals,
trade secret rights, rights to unpatented inventions, and any claims for damage
by way of any past, present, or future infringement of any of the foregoing;
provided, however, the Collateral shall include all Accounts, license and
royalty fees and other revenues, proceeds, or income arising out of or relating
to any of the intellectual property described in clause (b).

 

Borrower has agreed not to encumber any of its copyright rights, copyright
applications, copyright registrations and like protections in each work of
authorship and derivative work, whether published or unpublished, any patents,
patent applications and like protections, including improvements, divisions,
continuations, renewals, reissues, extensions, and continuations-in-part of the
same, trademarks, service marks and, to the extent permitted under applicable
law, any applications therefor, whether registered or not, and the goodwill of
the business of Borrower connected with and symbolized thereby, know-how,
operating manuals, trade secret rights, rights to unpatented inventions, and any
claims for damage by way of any past, present, or future infringement of any of
the foregoing, without Bank’s prior written consent; provided that Borrower may
sell, transfer or otherwise dispose of non-core patents that are not material to
the business of Borrower and may license intellectual property in the ordinary
course of business consistent with the past business practices of Borrower.

 

1

--------------------------------------------------------------------------------


 

EXHIBIT B

 

Form of Compliance Certificate

 

COMPLIANCE CERTIFICATE

 

TO:

 

SILICON VALLEY BANK

Date:

 

FROM:

 

MINDSPEED TECHNOLOGIES, INC.

 

 

 

The undersigned authorized officer of MINDSPEED TECHNOLOGIES, INC., a Delaware
corporation (“Borrower”), certifies that under the terms and conditions of the
Loan and Security Agreement dated as of September 30, 2008 (the “Agreement”)
between Borrower and Silicon Valley Bank (“Bank”), (1) Borrower is in compliance
for the period ended                                    with all required
covenants except as noted below, (2) there are no Events of Default, (3) all
representations and warranties in the Agreement are true and correct in all
material respects on this date except as noted below (with any such exception
not constituting an Event of Default hereunder in and of itself solely in
connection with the delivery of this Compliance Certificate unless the fact or
occurrence giving rise to any such exception otherwise constitutes an Event of
Default under the Loan Agreement pursuant to any other term, condition, covenant
or provision of the Agreement, including without limitation in connection with
the request for and the making of a Credit Extension pursuant to Section 3.2 of
the Agreement); provided, however, that such materiality qualifier shall not be
applicable to any representations and warranties that already are qualified or
modified by materiality in the text thereof; and provided, further that those
representations and warranties expressly referring to a specific date shall be
true, accurate and complete in all material respects as of such specific date,
(4) Borrower, and each of its Subsidiaries have timely filed all required tax
returns and reports, and Borrower has timely paid all foreign, federal, state
and local taxes, assessments, deposits and contributions owed by Borrower except
in each case as otherwise permitted pursuant to the terms of Section 6.5 of the
Agreement, and (5) no Liens have been levied or claims made against Borrower or
any of its Subsidiaries relating to unpaid employee payroll or benefits of which
Borrower has not previously provided written notification to Bank, other than
those Liens or claims that constitute Permitted Liens.  Attached are the
required documents supporting the certifications relating to compliance with the
specific financial covenants and financial measurements as set forth
specifically below.  The undersigned certifies that the financial statements
pertaining thereto are prepared in accordance with GAAP consistently applied
from one period to the next except as explained in an accompanying letter or
footnotes (if any).  The undersigned acknowledges that no borrowings may be
requested at any time or date of determination that Borrower is not in
compliance with any of the terms of the Agreement, and that compliance is
determined not just at the date this certificate is delivered.  Capitalized
terms used but not otherwise defined herein shall have the meanings given them
in the Agreement.

 

Please indicate compliance status by circling Yes/No under “Complies” column.

 

Reporting Covenant

 

Required

 

Complies

 

 

 

 

 

Monthly financial statements for each month

 

Monthly within 30 days

 

Yes   No

Quarterly compliance certificates

 

Quarterly within 30 days

 

Yes   No

10-Q (including Quarterly financial statements), 10-K (including Annual
financial statements), and 8-K

 

Within 5 days after so filing with the SEC

 

Yes   No

A/R & A/P Agings, outstanding or held check registers (if any), monthly
reconciliations, general ledger, per Section 6.2(a)(ii)

 

Monthly within 15 days

 

Yes   No

Transaction Report

 

If Borrower has not met the Net Cash Test as of the end of the fiscal quarter
most recently ended and/or if there is Excess Credit Exposure, Weekly and when
an Advance request is made, in each case per §6.2(a)(i).

 

Otherwise: within 15 days of each month end and when an Advance request is made.

 

Yes   No

Annual Projections

 

Within 90 days of the beginning of each fiscal year

 

Yes   No

 

1

--------------------------------------------------------------------------------


 

The following copyrights of Borrower were registered after the Effective Date
(if no registrations, state “None”)

 

Financial Covenant

 

Required

 

Actual

 

Complies

 

 

 

 

 

 

 

To be Tested on a Quarterly Basis:

 

 

 

 

 

 

Minimum Tangible Net Worth

 

The sum of:

 

$12,500,000; plus

 

50% of Net Income on a quarterly basis commencing with Net Income in the quarter
ending after October 3, 2008 and continuing with respect to each fiscal quarter
thereafter; plus

 

50% of issuances of equity and 50% of the principal amount of Subordinated Debt,
issued after October 3, 2008, effective on the date of such issuances, other
than for issuances of Subordinated Debt the proceeds of which are used to
refinance outstanding Subordinated Debt substantially concurrently with the
issuance thereof, up to the amount of the original principal amount the
Subordinated Debt being so replaced;

 

which sum equals:

 

$

 

$

 

Yes   No

Net Cash Test

 

 

 

 

 

 

 

 

 

 

 

 

 

Total Credit Extensions

 

$

 

 

 

 

 

 

 

 

 

 

 

minus Cash and Cash Equivalents in Deposit Accounts at Bank or Securities
Accounts at a Bank Affiliate as of the last day of the preceding fiscal quarter
per the requirements of the Agreement

 

$

 

 

 

 

 

 

 

 

 

 

 

equals

 

$

 

 

 

 

 

 

 

 

 

 

 

Amount on preceding line not to be greater than $4,000,000

 

Complies

 

 

 

 

 

 

Does not comply

 

 

 

 

 

2

--------------------------------------------------------------------------------


 

Performance Pricing

 

Actual

 

Circle One

 

 

 

 

 

 

 

 

 

Quick Ratio as of the quarter most recently ended

 

       to 1.00

 

Greater than 1.00 to 1.00

 

Less than 1.00 to 1.00 but greater than or equal to 0.85 to 1.00

 

Less than 0.85 to 1.00

 

The following financial covenant and performance pricing analyses and
information set forth in Schedule 1 attached hereto are true and accurate as of
the date identified in clause (1) above.

 

The following are the exceptions with respect to the certification above:  (If
no exceptions exist, state “No exceptions to note.”)

 

 

MINDSPEED TECHNOLOGIES, INC.

BANK USE ONLY     

 

 

 

Received by:

 

By:

 

 

AUTHORIZED SIGNER

Name:

 

 

Date:

 

Title:

 

 

 

 

 

 

 

Verified:

 

 

AUTHORIZED SIGNER

 

Date:

 

 

 

 

Compliance Status:                     Yes     No

 

3

--------------------------------------------------------------------------------


 

Schedule 1 to Compliance Certificate

 

Financial Covenant of Borrower/Grid Pricing Quick Ratio Calculations

 

Dated:

 

 

 

4

--------------------------------------------------------------------------------


 

EXHIBIT C

 

Transaction Report

 

1

--------------------------------------------------------------------------------


 

Key

 

[g248951kk09i001.jpg]

(Green) Indicates cells where figures should be typed in. Do not enter data
anywhere else.

 

+       Ineligible worksheet to be completed monthly, and is calculated by
Borrower (with SVB as reviewer) based on monthly A/R & A/P agings.

 

+       Each submission to include the A/R aging (in order to foot to ending A/R
balances).

 

+       Each submission to include detail supporting Sch A & B (i.e.. sales
journal & collections journal - soft copy preferred).

 

+       Above detail to include a minimum of invoice date, account debtor,
dollar amount, invoice number, terms of sale, country where account debtor is
located and country from which the invoice was billed.

 

+       Prior to completing the report, a loan ledger report (detailing amount
of collections and exact loan balance) can be requested from SVB in order to
help complete these worksheets.

 

Assumptions

 

+       Credit Facility Size = $15,000,000

 

+       Advance rate on eligible A/R = 85%

 

+       Sublimit: $2,500,000 for the issuance of letters of credit, cash
management, foreign exchange, etc.

 

+       Eligible Accounts shall not include:

(a)          Accounts that the Account Debtor has not paid within ninety (90)
days of invoice date regardless of invoice payment period terms;

(b)         Accounts owing from an Account Debtor, fifty percent (50%) or more
of whose Accounts have not been paid within ninety (90) days of invoice date;

(c)          Accounts billed in the United States and owing from an Account
Debtor which does not have its principal place of business in the United States
unless such Accounts are billed and collected in the United States, are
otherwise Eligible Accounts and are covered by credit insurance satisfactory to
Bank, less any amount not covered by such insurance, if any, and less any
deductible;

(d)         Accounts billed and payable outside of the United States unless the
Bank has a first priority, perfected security interest or other enforceable Lien
in such Accounts;

(e)          Accounts owing from an Account Debtor to the extent that Borrower
is indebted or obligated in any manner to the Account Debtor (as creditor,
lessor, supplier or otherwise - sometimes called “contra” accounts, accounts
payable, customer deposits or credit accounts), with the exception of customary
credits, adjustments and/or discounts given to an Account Debtor by Borrower in
the ordinary course of its business;

(f)            Accounts with credit balances over ninety (90) days from invoice
date;

(g)         Accounts owing from an Account Debtor, including Affiliates, whose
total obligations to Borrower exceed 25% of all Accounts (except for Avnet and
its Affiliates, for which such percentage shall be 35%) for the amounts that
exceed that percentage, unless Bank approves in writing;

(h)         Accounts owing from an Account Debtor which is a United States
government entity or any department, agency, or instrumentality thereof unless
Borrower has assigned its payment rights to Bank and the assignment has been
acknowledged under the Federal Assignment of Claims Act of 1940, as amended;

(i)             Accounts for demonstration or promotional equipment, or in which
goods are consigned, or sold on a “sale guaranteed”, “sale or return”, “sale on
approval”, or other terms if Account Debtor’s payment may be conditional;

(j)             Accounts owing from an Account Debtor that has not been invoiced
or where goods or services have not yet been rendered to the Account Debtor
(sometimes called memo billings or pre-billings);

(k)          Accounts subject to contractual arrangements between Borrower and
an Account Debtor where payments shall be scheduled or due according to
completion or fulfillment requirements where the Account Debtor has a right of
offset for damages suffered as a result of Borrower’s failure to perform in
accordance with the contract (sometimes called contracts accounts receivable,
progress billings, milestone billings, or fulfillment contracts);

(l)             Accounts owing from an Account Debtor the amount of which may be
subject to withholding based on the Account Debtor’s satisfaction of Borrower’s
complete performance (but only to the extent of the amount withheld; sometimes
called retainage billings);

(m)       Accounts subject to trust provisions, subrogation rights of a bonding
company, or a statutory trust;

(n)         Accounts owing from an Account Debtor that has been invoiced for
goods that have not been shipped to the Account Debtor unless Bank, Borrower,
and the Account Debtor have entered into an agreement acceptable to Bank in its
sole discretion wherein the Account Debtor acknowledges that (i) it has title to
and has ownership of the goods wherever located, (ii) a bona fide sale of the
goods has occurred, and (iii) it owes payment for such goods in accordance with
invoices from Borrower (sometimes called “bill and hold” accounts);

(o)         Accounts owing from an Account Debtor with respect to which Borrower
has received Deferred Revenue (but only to the extent of such Deferred Revenue),
other than with respect to 65% of Accounts with Account Debtors consisting of
domestic distributor customers of Borrower;

(p)         Accounts for which the Account Debtor has not been invoiced;

(q)         Accounts that represent non-trade receivables or that are derived by
means other than in the ordinary course of Borrower’s business;

(r)            Accounts for which Borrower has permitted Account Debtor’s
payment to extend beyond 90 days;

(s)          Accounts subject to chargebacks or others payment deductions taken
by an Account Debtor (but only to the extent the chargeback is determined
invalid and subsequently collected by Borrower);

(t)            Accounts in which the Account Debtor disputes liability or makes
any claim (but only up to the disputed or claimed amount), or if the Account
Debtor is subject to an Insolvency Proceeding, or becomes insolvent, or goes out
of business; and

(u)         Accounts for which Bank in its good faith business judgment
determines collection to be doubtful.

 

+       All other terms and conditions subject to Loan & Security Agreement

+       Borrower and Bank may jointly agree to modify this transaction report
from time to time.

 

--------------------------------------------------------------------------------


 

GENERAL INPUT SHEET

 

 

 

TO

 

#REF!

 

COMMENTS

 

 

 

 

 

 

 

 

 

Date of Data

 

All reports

 

1/0/00

 

 

 

Report number

 

All reports

 

1

 

 

 

Prior day’s Gross A/R Balance (Line 8)

 

Transaction rpt

 

$

—

 

 

 

Current day’s A/R ineligible Figure

 

Transaction rpt

 

$

—

 

 

 

Prior day’s Loan Balance (Line 17)

 

Transaction rpt

 

$

—

 

 

 

Current day’s loan advance request

 

Transaction rpt

 

$

—

 

 

 

 

 

 

 

 

 

 

 

SALES JOURNAL

 

 

 

 

 

 

 

Invoices :               Normal sales

 

Sch. A

 

$

—

 

Enter as positive

 

Credit Memos:       Normal sales

 

Sch. A

 

$

—

 

Enter as positive

 

Misc. Adj.:             Normal sales

 

Sch. A

 

$

—

 

If addition enter as positive

 

                          Check figure - Net sales journal

 

$

—

 

If reduction, enter as negative

 

CASH RECEIPTS

 

 

 

 

 

 

 

Credit posted to A/R

 

Sch. B

 

$

—

 

Enter as negative

 

Non-Cash reductions to A/R

 

Sch. B

 

$

—

 

Enter as positive

 

Non-A/R collections

 

Sch. B

 

$

—

 

Enter as negative

 

Total cash collected to Loan

 

Sch. B

 

$

—

 

Enter as positive

 

                           Check figure - Should be -0-       

 

$

—

 

credit cards posted, but not rec’d by bank

 

A/R ADJUSTMENTS - GENERAL LEDGER

 

 

 

 

 

 

 

Transaction rpt

 

$

—

 

If addition enter as positive

 

Detail separately & remit to Bank

 

 

 

$

—

 

If reduction, enter as negative

 

 

--------------------------------------------------------------------------------


 

Silicon Valley Bank

Commercial Finance Division

 

Report No:

 

1

3003 Tasman Drive, Santa Clara, CA 95054

 

Date

 

          1/0/1900

 

TRANSACTION REPORT AND LOAN REQUEST

 

 

 

Domestic Non-Distributor A/R

 

Domestic Distributor A/R

 

ACCOUNTS RECEIVABLE COLLATERAL

 

 

 

 

 

1

Beginning Accounts Receivable Balance Per Previous Report (Line 8)

 

$

—

 

$

—

 

2

Add: Sales for Period (Schedule A)

 

$

—

 

$

—

 

3

Add: Misc. Customers (Schedule A)

 

$

—

 

$

—

 

4

Less: Credit Memos (Schedule A)

 

$

—

 

$

—

 

5

Less: Cash Receipts Applied To Accounts Receivable (Direct-Schedule B)

 

$

—

 

$

—

 

6

Less: Cash - Other

 

$

—

 

$

—

 

7

Adjustments: Dr. - Increase Cr. (Decrease)

 

$

—

 

$

—

 

8

Ending Accounts Receivable Balance (Sum Lines 1-7)

 

$

—

 

$

—

 

9

Deduct: Ineligible Accounts Receivable Per Aging Dated:

1/0/1900

 

$

—

 

$

—

 

10

Total Eligible Accounts Receivable

 

$

—

 

$

—

 

 

 

 

 

 

 

 

11

Availability from Receivables after applying advance rate    Line Limit

$  15,000,000

85%

 

 

 

$

—

 

12

Availability from Deferred Revenue Receivables after applying advance rate

 

65%

 

 

 

$

—

 

13

Less Reserves (Letters of Credit, FX, etc):                             Maximum

$    2,500,000

 

 

 

 

 

 

 

A/R Availability:

 

$

—

 

$

—

 

 

 

 

 

 

 

 

COMPUTATION OF LOAN

 

 

 

 

 

14

Beginning Loan Balance

 

$

—

 

$

—

 

15

Add: Returned Checks (NSF, Endorsement, etc.)

 

$

—

 

$

—

 

16

Add: Amount deposited back into client’s account after paying down loan balance

 

$

—

 

$

—

 

17

Less: Cash Applied To Loan - Accounts Receivable (Direct) from Schedule B

 

$

—

 

$

—

 

18

Less: Cash - Other

 

$

—

 

$

—

 

19

Ending Loan Balance - Before Loan Request

 

$

—

 

$

—

 

20

UNUSED BORROWING AVAILABILITY BEFORE LOAN REQUEST

 

$

—

 

$

—

 

21

 

 

 

 

 

 

22

Loan Advance =

 

$

—

 

$

—

 

23

NEW LOAN BALANCE - AFTER LOAN ADVANCE

 

$

—

 

$

—

 

24

REMAINING UNUSED BORROWING AVAILABILITY - After Loan Request

 

$

—

 

$

—

 

 

The above described Collateral is subject to a security interest in favor of
SILICON VALLEY BANK pursuant to the terms and

conditions of a Loan and Security Agreement’s, as executed by and between
SILICON VALLEY BANK and the undersigned.

 

BORROWER

 

 

SILICON VALLEY BANK

 

Mindspeed Technologies, Inc.

 

 

 

 

Auth Signer:

 

Signature

 

 

         Name:

 

Name

Derek Brunelle

 

         Title:

 

Title

Vice President

 

         Date:

 

Date:

 

 

 

--------------------------------------------------------------------------------


 

Silicon Valley Bank

Commercial Finance Division

3003 Tasman Drive, Santa Clara, CA 95054

 

 

 

A

 

A

 

 

 

 

SCHEDULE A - ACCOUNTS RECEIVABLE ASSIGNED

 

 

 

Non-Distributor

 

Distributor

 

 

 

Report No.   1

 

Date Assigned

 

1/0/1900

 

1/0/1900

 

From BBC

 

 

Customer

 

 

 

 

 

Invoice

 

Shipping

 

 

 

Invoice

 

Invoice

 

 

 

Number

 

Customer Name

 

Type

 

Date

 

Date

 

Invoice No.

 

Amount

 

Amount

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Domestic

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

INVOICES, FREIGHT, SALES TAX - See attached detail

 

 

 

 

 

Normal sales

 

 

 

$

—

 

$

—

 

To BBC

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

To BBC

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

CREDIT MEMOS - See attached detail

 

VOIDS

 

 

 

Normal CMs

 

 

 

$

—

 

$

—

 

To BBC

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

To BBC

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

MISC. CUSTOMERS - See attached detail

 

 

 

 

 

Normal miscel.

 

 

 

$

—

 

$

—

 

To BBC

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

To BBC

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Net Sales

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Assignment

 

 

 

$

—

 

$

—

 

 

 

 

--------------------------------------------------------------------------------


 

Silicon Valley Bank

 

B

Commercial Finance Division

    #REF!

 

SCHEDULE B - ACCOUNTS RECEIVABLE COLLECTION REPORT

 

Report No.    #REF!             Date of Remittance    #REF!

 

Date

 

Customer

 

Customer

 

Invoice

 

Original

 

Actual Funds

 

Discount/DM

 

Amt. Credited

 

Non-A/R

 

Collection

 

Received

 

No.

 

Name

 

Number

 

Invoice Amt.

 

Received (Loan)

 

To A/R Norm.

 

To A/R

 

Collections

 

Source

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

#REF!

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

see attached report

 

 

 

#REF!

 

#REF!

 

#REF!

 

#REF!

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Totals:

 

 

 

 

 

 

 

 

 

#REF!

 

#REF!

 

#REF!

 

#REF!

 

—

 

 

 

 

 

 

 

 

 

 

 

(Trans Rpt Ln 20)

 

(Trans Rpt Ln 5)

 

 

 

 

--------------------------------------------------------------------------------


 

 

 

 

 

Ineligible

 

Ineligible

 

Ineligibles per the LSA definition of “Eligible

 

 

 

 

#REF!

 

#REF!

 

Accounts”

 

 

 

 

Non-Distributor

 

Distributor

 

 

 

 

 

 

 

 

 

 

 

A/R CALCULATION

 

As of:

 

1/0/1900

 

1/0/1900

 

 

 

 

 

 

 

 

 

1

 

Unbilled Accounts

 

$

—

 

$

—

 

 

2

 

Over 90 days from invoice date

 

$

—

 

$

—

 

From A/R Aging

3

 

Credit Memos Over 90 Days

 

$

—

 

$

—

 

Net credit balances over 90 days

4

 

Accounts cross-aged at 50%

 

$

—

 

$

—

 

The 1-90 day portion of accounts where 50% is over 90 days old.

5

 

Concentrations @ 25%

 

$

—

 

$

—

 

 

6

 

Unapproved foreign accounts

 

$

—

 

$

—

 

Accounts outside the U.S. not covered by L/Cs.

7

 

Contra accounts

 

$

—

 

$

—

 

Accounts with both A/R & A/P balances

8

 

Federal Government accounts

 

$

—

 

$

—

 

 

9

 

Unapproved Affiliate & Related Accounts

 

$

—

 

$

—

 

Inter-Company/Affiliates

10

 

Accounts for Demonstration, Consignment

 

$

—

 

$

—

 

 

11

 

Accounts in dispute; Debtor insolvent

 

$

—

 

$

—

 

 

12

 

Doubtful Accounts

 

$

—

 

$

—

 

 

13

 

Non SVB Approved Accounts

 

$

—

 

$

—

 

 

 

 

 

 

 

 

 

 

 

 

 

Total Ineligible to BBC

 

$

—

 

$

—

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT D

 

Guarantors

 

Maker Communications, Inc., a Delaware corporation

 

Mindspeed Development Sub. Inc., a Delaware corporation

 

Mindspeed Technologies, LLC, a Delaware limited liability company

 

1

--------------------------------------------------------------------------------